  
 
 
  

elayE:

x

se 2:20-mc-50443-S
ax via port COM6
020 02/25 2:18 PM FAX 734416127

  

 

 

9

+

filed 03/03/20 PagelD.1 Page 1 of 72
(2020 2:07:15 PM (Page 1 of 2)

EC-APP ECF No. 1
From: 7344161279
DISCON, INC.

0001/0002

72

STATE OF MICHIGAN
IN THE 35" JUDICIAL DISTRICT COURT

Sriakhil Gogineni
Plaintiff,

Vv.

EQUIFAX CREDIT INFORMATON

SERVICES, INC. &
EQUIFAX, INC.,

Defendant.

 

Case No. 19C3556 — GC

STIPULATION AND ORDER TO
TRANSFER CASE TO THE
UNITED STATES DISTRICT
COURT FOR THE EASTERN
DISTRICT OF MICHIGAN

Case: 2:20-mc-50443

Assigned To : Cox, Sean F.
Referral Judge: Patti, Anthony P.

Assign. Date : 3/3/2020
Description: MC GOGINENI V.

EQUIFAX CREDIT
INFORMATION SERVICES. INC

ETAL (NA)

STIPULATION AND ORDER

Upon stipulation of the undersigned parties, and the Court being adequately advised in

the premises: IT IS HEREBY ORDERED that, pursuant to 28 U.S.C. section 1404, for the

convenience of the parties and witnesses, and in the interests of justice, the above-captioned

action be and is hereby TRANSFERRED to the United States District Court for the Eastern

District of Michigan.

SO STIPULATED.

Dated: February 25, 2020

 

f [yo - ry
By: ad
Plaintiff in#ro Per

Sriakhil Gogineni
44058 Southampton Dr
Canton, MI 48187

Phone: 734-644-3694
Email: sriakhil.gogineni@gmail.com
    
 
  
   

 

ase 2:20-mc-50443-SEG-APP ECF No.1 filed 03/03/20 PagelD.2 Page 2 of 72
elayFax via port COM6 From: 7344161279 12020 2:07:15 PM (Page 2 of 2)
2020 02/25 2:18 PM FAX 7344161279 DISCON, INC. [0002/0002

.«

(SIGNED
s/Jordan 8. Bolton/ WITH PERMISSION)

By:
Attorney for Defendants

Dated: February 25, 2020

Jordan S. Bolton (P66309)

151 S. Old Woodward Ave., Suite 200
Birmingham, MI 48009

Phone: (248) 988-1839

Email: jbolton@clarkhill.com

PURSUANT TO STIPULATION, IT I

  
 

.James A. Plakas PS2Q7TAR
chigan 35" District Court Judge

Dated: Fz Peuunsyrbp020

6E°2 Wd S2 a3 0707
S
r
 

 

Case 2:20-mc-50443-SFC-APP ECF No.1 filed 03/03/20 PagelD.3 Page 3 of 72

DISTRICT COURT - 35TH JUDICIAL DISTRICT

660 PLYMOUTH RD., PLYMOUTH, MICHIGAN 48170-1891
734-459-4740 FAX 734-454-9303
www. 35thdistrictcourt.org

JAMES A. PLAKAS
CHIEF DISTRICT JUDGE

RONALD W. LOWE
CHIEF JUDGE PRO TEM

MICHAEL J. GEROU
DISTRICT JUDGE

PAM AVDOULOS
COURT ADMINISTRATOR

 

February 28, 2020

Clerk of the Court

United States District Court

564 Theodore Levin U. S. Courthouse
231 W. Lafayette Blvd.

Detroit, MI 48226

Re: Sriakhil Gogineni v Equifax Credit Info
Services Inc.
35'" District Court Case No. 19C3556GC

Dear Clerk:

Enclosed please find the entire 35" District Court record of the above referenced
case, including Summons and Complaint, Proofs of Service, stipulated Order
transferring case to the United States District Court and a complete register of actions.

If you have any questions, please contact me at the above telephone number,
extension 309.

Very truly yours,

Non bh

R. VanHollebeke
Deputy Court Clerk
/rv
Encl.

 
    
 

ase eee ECF No. 1 filed 03/03/20 eo Page 4 of 72

 

 

 

 

 

 

 

 

 

STATE OF MICHIGAN a CASE NO: 19C3556GC Gc
35TH JUDICIAL DISTRICT REGISTER OF ACTIONS STATUS: CLSD
Court Address 660 PLYMOUTH ROAD Court Telephone
PLYMOUTH MI 48170 (734) 459-4740
! JUDGE OF RECORD: PLAKAS,JAMES A., P-52722
Attorney
PO1l PLAINTIFF (CLSD)
GOGINENT /SRIAKHIL/
44058 SOUTHAMPTON DR
CANTON MI 48187
(734) 644-3694
DO1 DEFENDANT (CLSD) P-66309
EQUIFAX CREDIT INFO SERVICES INC// BOLTON, JORDAN S.,
601 ABBOT RD 151 S OLD WOODWARD AVE
EAST LANSING MI 48823 STE 200
BIRMINGHAM MI 48009
(248) 988-1839
DATE ACTIONS, JUDGMENTS, CASE NOTES INITIALS
08/21/19
POL AFFDV & CLM FILED PLW
PO1 ORDER SUSPENSION OF FEES/COSTS ENTERED PLW
08/27/19
DO1 AFFDV & CLM SMALL CLAIMS ISSUED PLW
(CM ) $6,000.00
ALL HEARING SMALL CLAIMS SCHEDULED PLW
10/07/19 02:00P
08/30/19
DO1 AFFDV & CLM CERTIFIED MAIL - SERVED PLW
10/03/19
DO1 JUDGMENT SMALL CLAIMS ISSUED PLW
PLTF ATTY FILED DEMAND/ORDER FOR REMOVAL TO ADF
GC; TO JAP FOR SIG ADF
POl DEMAND FOR REMOVAL TO GEN CIVIL FILED ADF
10/04/19
ALL ORDER FOR REMOVAL TO GEN CIVIL ENTERED (JAP ) ADF
FUTURE CALENDAR DATE(S) REMOVED ADF
! TRANSFERRED FROM CASE # 19C3556SC ADF
10/18/19
MOTION FEE PAID $20.00 RCPT # D777367 CIV
CHECK TENDERED 203025 CIV
DOL MOTION FOR MORE DEFIN STATEMENT FILED BOLTON,JORDAN S P-66309 RV
DO1 BRIEFS FOR MORE DEFIN STATEMENT FILED BOLTON, JORDAN S P-66309 RV
10/22/19
ALL MOTION FOR MORE DEFIN STATEMENT SCHEDULED RV
11/06/19 02:00P
ALL NOTICE TO APPEAR ISSUED RV
11/06/19
PARTIES TO FAX STIP THIS MORNING AS TO SUBJECT PLW
OF MOTN PLW
ALL ORDER FOR MORE DEFIN STATEMENT ENTERED (JAP ) PLW
PLTF TO FILE AMENDED CMPLT BY 12/6/19; ONCE PLW
ANSWER FILED, SCHEDULE SETT CONF AND SEND OUT PLW

SCHEDULING ORDER PLW
    

  

  

Case many s Qere ECF No. 1 filed 03/03/20 . Page 5 of 72

 

 

   

 

 

INENI /SRIAKHIL/ v “HDUIFAX CREDIT INFO SE : 19C3556GC PAGE: 2
DATE ACTIONS, JUDGMENTS, CASE NOTES INITIALS
ALL REVIEW SCHEDULED (AMNDCMP) PLW
12/06/19 05:00P
12/05/19
POl COMPLAINT FILED (AMENDED) RV
POl DEMAND FOR JURY FILED RV
POL PROOF FILED RV
RCVD JURY DEMAND VIA FAX; POS TO BE SENT LATER RV
12/12/19
POS OF JURY DEMAND RCVD RV
CORRESPONDENCE RCVD BOTH PARTIES AGREE TO RV
ACCEPT SERVICE VIA EMAIL RV
12/13/19
FILED IN SERVED RV
12/26/19
Dol ANSWER FILED RV
Dol AFF DEFENSES FILED RV
Dol PROOF FILED RV
12/27/19
ALL HEARING SETTLEMENT CONFERENCE SCHEDULED RV
03/25/20 02:00P
ALL NOTICE TO APPEAR ISSUED RV
01/09/20
ALL HEARING SETTLEMENT CONFERENCE ADJOURNED RV
03/25/20 02:00P
ALL HEARING SETTLEMENT CONFERENCE SCHEDULED RV
04/22/20 02:00P
ALL NOTICE TO APPEAR ISSUED RV
01/24/20
ALL HEARING SETTLEMENT CONFERENCE ADJOURNED RV
04/22/20 02:00P
ALL HEARING SETTLEMENT CONFERENCE SCHEDULED RV
04/15/20 02:00P
ALL NOTICE TO APPEAR ISSUED RV
01/30/20
PLTF CALLED TO REQUEST MOTN DATE; GAVE HIM PLW
3/4/2020 AT 2:00 PM; AS HE HAS FEE WAIVER, ALL PLW
FILING FEES ARE WAIVED UP TO THE TIME OF JMT PLW
02/25/20
RECVD STIP'D ORDER TO TRANSFER TO FED COURT ADF
FILED BY FAX-- TO JAP FOR SIG ADF
02/28/20
ALL ORDER FOR CHANGE OF VENUE ENTERED (JAP ) RV
FUTURE CALENDAR DATE(S) REMOVED RV
MAILED TO US DISTRICT COURT CERTIFIED MAIL RV
RETURN RECEIPT REQUESTED RV

***x*k* END OF REGISTER OF ACTIONS ***** 02/28/20 09:50
Case 2:20-mc-50443- Sg? ery anne ge? 6 Page 6 of 72 |

. Approved, SCAO

 

 

 

 

 

 

 

 

 

STATE OF MICHIGAN * CASE NO.
35TH JUDICIAL DISTRICT | CIVIL
| REGISTER OF ACTIONS rscasse6y
Y,, - Case assigned to
Kiicivl [| Summary Proceedings 7] Small Claims Judge p_52722 FEES
"pee name(s) and address(es) Defendant name(s) and address(es) PLAKAS
GOGINENI /SRIAKHIL/ EQUIFAX CREDIT INFO SE PU Fe
44058 SOUTHAMPTON DR 601 ABBOT RD DISPOSITION i service '$
CANTON MI 48187 |EAST LANSING MI 48823 |0#° nnn
Jury $e
CIDISMISSED

Up pos T4&4Y wn Prejua Trial So

 

 

 

 

 

Judgment $
{"] Without Prejudice
Witness Sree reereeceteteennnsee tise
[JUDGMENT
for
. U i_|Plaintiff Attorney 8
HAA (L 4 - -Al A Other Getto asmennnenenns nner ees
Case number Type of action Date issued | ot sury HT] Defendant
19C3556 6! 082119 &. i0- a0) 8S | TotalCosts $e
Plaintiff's attorney, bar no., and address Defendant's aitorney bar no., and addres¢ by
C]Default ["Consent ;Damages $
Jordin Bolton ° 64204 ee
i_iTrial (INo cause | Interest Bo

 

 

 

48 \ 8 -|B 39 TOTAL «$e

 

 

 

 

Summons Service History / POST JUDGMENT ©... ~
ceeeeeutetputnapenpenesin Installment Pmt. Order cette, Claim of Appeal
oreo _. Writ of Restitution ce, Satisfaction of Judgment

so eaera (i TT wactewonon
DATE CODE ACTIONS, JUDGMENTS, CASE NOTES Initials
Bo1.19 Por OLESP See le led

 

 

 

 

LAVA TC Vininic [OL eAne Beinioin rule 0 itty. ber -
gina Da mol B dul Gadement’, bud Srgyeat EL
i 7 ET Cures ae :
vnded. Complant hed, LFF cn OY

ours Demand Died, va
Lane, ars COE Aan

MCR SR Mv.
puke ty WS Derbuet ct. CM bat hee. bog, WV

 

   
 
  

 

 

 

 

 

 

 

 

DC 252 (8/93) CIVIL Register of Actions

 
35TH JUD

STATE uDSctnt BistRaGH* Spe APP NECERD.1O MBE RS¥O3/20 es Puge A8F7A2566C SC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Court Address 660 PLYMOUTH ROAD Court Telephone
PLYMOUTH, MI 48170 (734) 459-4740
SOaTM NT) {_}Personal service YOU ARE DIRECTED TO APPEAR AT:
GOGINENT /SRIAKHIL/ 4
44058 SOUTHAMPTON DR pnd 1/24 |2e GD {x}The address above, courtroom 301
CANTON, MI 48187 LA
{_}
V PLEASE NOTE REVISED SETT CONF DATE
DUE TO COURT CALENDAR CHANGE
Defendant { }Personal service
EQUIFAX CREDIT INFO SERVICES INC/ oN Judge: JAMES A. PLAKAS P-52722
601 ABBOT RD fe
EAST LANSING, MI 48823 . FOR THE FOLLOWING PURPOSE:
: DAY DATE TIME
{ }Pre-trial Conf
Pltf£ Atty/People { }Personal service | {_}Probable Cause
Conference
{ }Prelim Exam
{ }Jury Selection
{ }dJury Trial
Defendant's Atty { }Personal service {_}NonJury Trial
(248) 988-1839 P-~66309 ’ ,
JORDAN S. BOLTON rid © {_ }Sentencing
151 S OLD WOODWARD AVE 1/34/2© ~
STE 200 {_}Motion
BIRMINGHAM, MI 48009
{ }Arraignment
Officer {_}Informal Hrg
{ }Formal Hearing
If you require special accommodations
to use the court because of a {X}HEARING WED 4/15/20 2:00 PM
disability or if you require a foreign SETTLEMENT CONFERENCE
language interpreter to help you fully {X}The above matter is adjourned from
participate in court proceedings, APRIL 22, 2020
please contact the court immediately
to make arrangements.
Date issued: JAN. 24, 2020 Clerk of the Court
IMPORTANT: READ THIS CAREFULLY
1. Bring this notice with you. 4. FAILURE TO APPEAR in a criminal case
2. No case may be adjourned except by may subject you to the penalty for
authority of the judge for good contempt of court, and a bench
cause shown. warrant may be issued for your
3. FAILURE OF THE DEFENDANT TO APPEAR arrest.
in a civil case may cause a default 5. If you intend to employ a lawyer, he
judgment to be entered. FAILURE OF or she should be notified of the date
THE PLAINTIFF TO APPEAR may result at once.
in a dismissal of the case. 6. Fines, costs, and other financial

obligations imposed by the court must
be paid at the time of assessment,
except when the court allows

MC 06 (6/19) NOTICE TO APPEAR otherwise, for good cause shown.

 
   

 

STATE OF
35TH JUDICIAL DISTRI

L Desimiet PP NOEEG TP ABB SO3/20 PagelEPS" Piye FAF722EGC SC

 

Court Address 660 PLYMOUTH ROAD
48170

PLYMOUTH, MI

 

Plaintiff { }Personal service
GOGINENI /SRIAKHIL/ Y

44058 SOUTHAMPTON DR yale &
CANTON, MI 48187 ‘

 

V

 

Defendant { }Personal service
EQUIFAX CREDIT INFO SERVICES INC/
601 ABBOT RD

EAST LANSING, MI 48823

 

 

Pltf Atty/People {_}Personal service

 

 

Defendant's Atty { }Personal service
(248) 988-1839 P-66309

JORDAN S. BOLTON oO
151 S OLD WOODWARD AVE ial”

STE 200
48009

BIRMINGHAM, MI

 

Officer

 

 

 

If you require special accommodations
to use the court because of a
disability or if you require a foreign
language interpreter to help you fully
participate in court proceedings,
please contact the court immediately
to make arrangements.

Date issued: JAN. 9, 2020

 

Court Telephone
(734) 459-4740

YOU ARE DIRECTED TO APPEAR AT:

{x}The address above, courtroom 301

{_}

PREVIOUS DATE SCHEDULED IN ERROR

Judge: JAMES A. PLAKAS P-52722

 

]

FOR THE FOLLOWING PURPOSE:
DAY DATE
{ }Pre-trial Conf

TIME

{_ }Probable Cause
Conference
{ }Prelim Exam
{ }Jury Selection
{ }Jury Trial
{ }Nondury Trial
{ }Sentencing
{ }Motion
{ }Arraignment
{_}Informal rg
{ }Formal Hearing
{X}HEARING f WED 4/22/20
SETTLEMENT CONFERENCE

{x}The above matter is adjourned from
MARCH /25, 2020

2:00 PM

Clerk of the Court

IMPORTANT: READ THIS CAREFULLY

1. Bring this notice with you.

2. No case may be adjourned except by
authority of the judge for good
cause shown.

3. FAILURE OF THE DEFENDANT TO APPEAR
in a civil case may cause a default
judgment to be entered. FAILURE OF
THE PLAINTIFF TO APPEAR may result
in a dismissal of the case.

MC 06 (6/19) NOTICE TO APPEAR

4. FAILURE TO APPEAR in a criminal case
may subject you to the penalty for
contempt of court, and a bench
warrant may be issued for your
arrest.

5. If you intend to employ a lawyer, he
or she should be notified of the date
at once.

6. Fines, costs, and other financial
obligations imposed by the court must
be paid at the time of assessment,
except when the court allows
otherwise, for good cause shown.
Case azo ECF No.1 filed 03/03/20 oe Page 9 of 72

 

 

 

35TH DISTRICT COURT CIVIL SCHEDULING Case Number:
660 PLYMOUTH ROAD ORDER 19C3556GC
PLYMOUTH MICHIGAN, 48170
(734) 459-4740
Case Filing Date: | _ Wednesday, August 21, 2019 |
Case Scheduling Order Mailing Date: | Friday, December 27, 2019 |

 

1) Witness list, list of experts, and exhibit
lists must be exchanged and filed with the
court by: | Tuesday, February 25, 2020 | 60 Days from Mailing Date

 

 

 

2) Open Discovery Ends: | Tuesday, February 25, 2020 | 60 Days from Mailing Date
(For DEBT COLLECTION CASES: ALL evidence of debt and assignments shall be provided to debtor before
discovery time lapses or case shall be dismissed.)

 

3) All motions, dispositive or otherwise,
must be filed and heard on or before: | Sunday, April 05, 2020 | 100 Days from Mailing Date
(Motions that fail to adhere to this deadline will be waived, absent a showing of good cause.)

 

 

 

4) Settlement Conference must be

scheduled on or before: | Tuesday, May 05, 2020 | 30 Days from Motion Deadline
All parties must be physically present in the courthouse at the time set for the conference. This means that
individual parties must be personally present and corporate or other organizational parties must be represented

by a person, or persons if necessary with full authority to settle the dispute. (If the case is not settled at the
Settlement Conference, the judge and parties involved will determine if a case evaluation, mediation or trial is
required.)

 

 

5) Case Evaluation or Mediation Date: | |

 

If a trial is required, a separate Civil Trial Management Order (TMC) will be issued by the court with trial
instructions, requirements and appropriate deadlines.

6) This case must be settled or tried on or
before: | Friday, June 19, 2020 /r_ 45 Days from Settlement
Conference Deadline

 

  
  
  
  

*Please Note: Civil motions/hearings are normally held on Wednesdays. If any ¢
weekend it is your responsibility to respond accordingly to ensure that youve

bq provided fall on a holiday or
Jeadlines.

Friday, December 27, 2019

 

 

Date Disfrict Court Judge

 

|CERTIFICATE OF MAILING | I certify that on this date copies\pf this Ciyl Case Scheduling Order were
served on the parties or their attorneys by first-class mail to their last-known addrgsses.

 

Friday, December 27, 2019
Date Signature

 

 
35TH JU

 

STATE ubitian, Dreneaeg? SF grr BOENE POR R873 /20 ec Pie IP GR PBEGC SC

 

Court Address 660 PLYMOUTH ROAD
48170

PLYMOUTH, MI

Court Telephone
(734) 459-4740

 

 

Plaintiff _
GOGINENI/SRIAKHIL/
44058 SOUTHAMPTON DR
CANTON, MI 48187

}Personal service

J227N4 mba
Yo
LA

 

Vv

 

Defendant {_}Personal service
EQUIFAX CREDIT INFO SERVICES INC/
601 ABBOT RD

EAST LANSING, MI 48823

 

 

Pltf Atty/People {_}Personal service

 

 

Defendant's Atty { _}Personal service
(248) 988-1839 P-66309 ;7/24

JORDAN S. BOLTON / In aie
151 S OLD WOODWARD AVE

STE 200

BIRMINGHAM, MI 48009

 

 

Officer

 

 

 

If you require special accommodations
to use the court because of a
disability or if you require a foreign
language interpreter to help you fully
participate in court proceedings,
please contact the court immediately
to make arrangements.

Date issued: DEC. 27, 2019

 

YOU ARE DIRECTED TO APPEAR AT:

{X}The address above, courtroom 301

{_}

PLEASE SEE SCHEDULING ORDER ATTACHED
PLEASE SEE LEGAL AID INFO ATTACHED
JAMES A. PLAKAS

Judge: P-52722

 

FOR THE FOLLOWING PURPOSE:

DAY DATE TIME

{ }Pre-trial Conf

{_ }Probable Cause
Conference

{_}Prelim Exam

{_ }Jury Selection

{ }dury Trial

{ }NonJury Trial

{_}Sentencing

{_}Motion

{_ }Arraignment

{_ }Informal Hrg

{_}Formal Hearing

{X} HEARING WED 3/25/20

SETTLEMENT CONFERENCE
{ }The above matter is adjourned from

2:00 PM

Clerk of the Court

IMPORTANT: READ THIS CAREFULLY

1. Bring this notice with you.

2. No case may be adjourned except by
authority of the judge for good
cause shown.

3. FAILURE OF THE DEFENDANT TO APPEAR
in a civil case may cause a default
judgment to be entered. FAILURE OF
THE PLAINTIFF TO APPEAR may result
in a dismissal of the case.

MC 06 (6/19) NOTICE TO APPEAR

4. FAILURE TO APPEAR in a criminal case
may subject you to the penalty for
contempt of court, and a bench
warrant may be issued for your
arrest.

5. If you intend to employ a lawyer, he
or she should be notified of the date
at once.

6. Fines, costs, and other financial
obligations imposed by the court must
be paid at the time of assessment,
except when the court allows
otherwise, for good cause shown.
 

 

Case AOE eS ECF No. 1 filed 03/03/20 6 Page 11 of 72

STATE OF MICHIGAN
IN THE 35TH JUDICIAL DISTRICT COURT
SRIAKHIL GOGINENI, Case No. 19-C3556-GC
Plaintiff,
vs.

EQUIFAX CREDIT INFORMATION
SERVICE, INC.; and EQUIFAX INC.,

Defendants.

 

Sriakhil Gogineni (in pro per)

Jordan S. Bolton (P66309)
44058 Southampton Dr. 151 8. Old Woodward Ave., Suite 200
Canton, MI 48187 Birmingham, MI 48009
(734) 644-3694 (248) 988-1839
sriakhil.gogineni@gmail.com jbolton@clarkhill.com
Attorneys for Defendants

 

DEFENDANTS’ ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
AMENDED COMPLAINT

Defendants Equifax Inc.! and Equifax Credit Information Services, Inc. (collectively,

“Defendants”), through their attorneys, Clark Hill PLC, answer as follows:

NATURE OF ACTION ~

BS

1, Denied. Pe
a wan-q
2. Denied. o FF
2

3, Denied. “~~ S

PARTIES e :

4,

Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in Paragraph 4, and, therefore, neither admit nor deny same.

 

' Equifax Inc. is the proper defendant.

 
 

 

' Case AML ECF No. 1 filed 03/03/20 o-” Page 12 of 72

5. Equifax Inc. is incorporated in Georgia. Allegations not expressly admitted in
this paragraph are denied.

6. Denied.

7. Denied.

8. The allegations in paragraph 8 are vague to an extent that Defendants lack

sufficient knowledge or information to form a belief as to the truth of the allegations set forth in
Paragraph 8, and, therefore, neither admit nor deny same.

9. Denied.

FACTUAL ALLEGATIONS

10. On September 7, 2017, Equifax Inc. announced a data breach potentially
impacting millions of U.S. consumers. Equifax Inc.’s announcements related to the data breach
are available at https://www.equifaxsecurity2017.com/updates/. Allegations not expressly
admitted in this paragraph are denied.

11. Denied.

12. Equifax Inc. determined that unauthorized access to certain files occurred from
mid May through July 2017. Allegations not expressly admitted in this paragraph are denied.

13. Denied.

14. Equifax Inc. determined that unauthorized access to certain files occurred from
mid May through July 2017, On July 29, 2017, Equifax Inc. observed suspicious network traffic
associated with its U.S. online dispute portal web application. In response, Equifax Inc.
investigated and blocked the suspicious traffic and continued to monitor its network. On July
30, 2017, Equifax Inc. identified additional suspicious activity and immediately took the online

dispute portal web application offline. Equifax Inc. provided notification to consumers affected

 
 

* Case a Ve ECF No. 1 filed 03/03/20 eo Page 13 of 72

by the cybersecurity incident as soon as the potentially impacted population had been identified.
Allegations not expressly admitted in this paragraph are denied.

15. Denied.

16. Denied.

17. Former employees of Equifax Inc. and related entities have been sentenced for
insider trading. Allegations not expressly admitted in this paragraph are denied.

18. Equifax Inc. discovered that criminals exploited a U.S. website application
vulnerability to gain access to certain files. Allegations not expressly admitted in this paragraph
are denied.

19. Most of the consumer information accessed includes names, Social Security
numbers, birth dates, addresses, and in some instances, driver’s license numbers. In addition,
credit card numbers for approximately 209,000 consumers and certain dispute documents, which
included personal identifying information, for approximately 182,000 consumers were accessed.
Allegations not expressly admitted in this paragraph are denied.

20. Denied.

21. Equifax Inc.’s announcements related to the data breach are available at

https://www.equifaxsecurity2017.com/updates/. Allegations not expressly admitted in this

paragraph are denied,
22. Denied.
23. Denied.

24, Equifax Inc. established a dedicated website, www.equifaxsecurity2017.com, to
help consumers determine if their information has been potentially impacted and to sign up for

credit file monitoring and identity theft protection. The website also provides additional

 
 

" Case BEMIS” ECF No. 1 filed 03/03/20 oe Page 14 of 72

information on steps consumers can take to protect their personal information. Allegations not

expressly admitted in this paragraph are denied.

29.
26,
27.
28.
29.

30.

31.
not respond.

32.
not respond.

33.

not respond.

34,
Paragraph 34.

35.

36.

37.

Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
JURISDICTION

The allegations of Paragraph 31 assert a legal conclusion to which Defendants do

The allegations of Paragraph 32 assert a legal conclusion to which Defendants do

The allegations of Paragraph 33 assert a legal conclusion to which Defendants do

ACTION ALLEGATIONS

Defendants’ responses to Paragraphs 1 through 33 are incorporated in response to

Denied.
Denied.

Denied.

 

 
 

' Case 2AM” ECF No. 1 filed 03/03/20 eo Page 15 of 72

38,

Paragraph 38.

39.

COUNT I
VIOLATION OF FAIR CREDIT REPORTING ACT (“FCRA”)

Defendants’ responses to Paragraphs 1 through 37 are incorporated in response to

Defendants lack sufficient knowledge or information to form a belief as to the

truth of the allegations set forth in Paragraph 39, and, therefore, neither admit nor deny same.

40.
41.
42.
43,
44,
45.
46.

47.

48.
Paragraph 48.
49.
50.
51.
52.
53.

54.

Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.

COUNT II
BREACH OF FIDUCIARY DUTY

Defendants’ responses to Paragraphs | through 47 are incorporated in response to

Denied.
Denied.
Denied.
Denied.
Denied.

Denied.

 
 

 

' Case a ae ECF No. 1 filed 03/03/20 oe" Page 16 of 72

COUNT III
NEGLIGENCE

55. Defendants’ responses to Paragraphs 1 through 54 are incorporated in response to

Paragraph 55.
56. Denied.
57. Denied.
58. Denied.
59. Denied.
60. Denied.

61. The allegations in paragraph 61 are vague and-incomplete to an extent that
Defendants lack sufficient knowledge or information to form a belief as to the truth of the

allegations set forth in Paragraph 61, and, therefore, neither admit nor deny same.

62. Denied.
63. Denied.
64. Denied.

65. Defendants lack sufficient knowledge or information to form a belief as to the
truth of the allegations set forth in Paragraph 65, and, therefore, neither admit nor deny same.

COUNT IV
NEGLIGENCE PER SE

66. Defendants’ responses to Paragraphs 1 through 65 are incorporated in response to

Paragraph 66.
67. Denied.
68. Denied.
69. Denied

 

 
 

' Case BEMIS ECF No. 1 filed 03/03/20 eo. ." Page 17 of 72

70.

71.
Paragraph 71.

72.

73.

74,

75.
Paragraph 75,
76.
Paragraph 76,
77.
78.
79.
80.
81.
82.

83,

Denied.

COUNT V
BREACH OF CONTRACT

Defendants’ responses to Paragraphs 1 through 70 are incorporated in response to

Denied.
Denied.
Denied.

COUNT VI
COMMON LAW INVASION OF PRIVACY

Defendants’ responses to Paragraphs 1 through 74 are incorporated in response to

Defendants’ responses to Paragraphs | through 75 are incorporated in response to

Denied.
Denied.
Denied.
Denied.
Denied.
Denied.

Denied,

 
 

" Case ezormesessg” ECF No. 1 filed 03/03/20 ee” Page 18 of 72

COUNT VII
VIOLATION OF MICHIGAN IDENTITY THEFT PROTECTION ACT OF 2004.
MCLS SECTION 445.61, ET SEQ.

84. Defendants’ responses to Paragraphs 1 through 83 are incorporated in response to
Paragraph 84.

85, Plaintiff has nowhere defined the Michigan Subclass and does not purport to bring
this action on behalf of a class of similarly situated individuals. Defendants lack sufficient
knowledge or information to form a belief as to the truth of the allegations set forth in Paragraph
85, and, therefore, neither admit nor deny same.

86. The allegations of Paragraph 86 assert a legal conclusion to which Defendants do
not respond.

87. The allegations of Paragraph 87 assert a legal conclusion to which Defendants do
not respond.

88. _ Plaintiff has nowhere defined the Michigan Subclass and does not purport to bring
this action on behalf of a class of similarly situated individuals. The allegations of Paragraph 88
assert a legal conclusion to which Defendants do not respond.

89. The allegations of Paragraph 89 assert a legal conclusion to which Defendants do

not respond.
90. Denied.
91. Denied.
92. Denied.
93. Denied.

 
 

" Case a ae ECF No. 1 filed 03/03/20 oe” Page 19 of 72

COUNT VIII
DECLARATORY JUDGMENT

94. Defendants’ responses to Paragraphs 1 through 93 are incorporated in response to

Paragraph 94,
95. Denied.
96. Denied.
97. Denied.
REQUESTED RELIEF
98. Denied.
99. Denied.
100. Denied.
101. Denied

Additionally, Defendants assert a denial as to all relief requested in paragraphs A-E

following paragraph 101.
DEFENDANTS’ AFFIRMATIVE DEFENSES

Without admitting any of the allegations in Plaintiff's Amended Complaint, and without
assuming the burden of proof where it otherwise rests with Plaintiff, Defendants assert and allege
separate affirmative and other defenses as set forth below. Additionally, in asserting the
following, Defendants state that, at this time, they have not had an adequate opportunity to
complete their investigation and discovery concerning these defenses or whether other defenses
may apply to this case. Accordingly, Defendants reserve the right to amend this Answer and
provide additional or different defenses and affirmative defenses.

1, Plaintiff has failed to state facts sufficient to constitute any claim upon which

relief can be granted.

 
 

 

" Case AOS e—e ECF No. 1 filed 03/03/20 6 Page 20 of 72

2. Defendants deny that Plaintiff is entitled to any measure of damages, costs, or
attorney fees for any alleged violation of the Fair Credit Reporting Act, because there has been
no such violation and because the related statutory remedies provisions do not apply here.

3. Defendants deny that Plaintiff has suffered damages as a result of any alleged act
or omission by Defendants.

4, Plaintiffs alleged injuries or damages, if any, are speculative, uncertain, or
otherwise not cognizable.

5. Plaintiff is not entitled to recover special, incidental, or consequential damages.

6. An award of punitive damages in this case would violate the Due Process Clause,
the Equal Protection Clause, and/or the Excessive Fines Clause of the United States Constitution
and any applicable provisions of state law.

7. Plaintiff is not entitled to declaratory relief.

8. Plaintiffs claims are barred, in whole or in part, because Defendants did not
breach any legal duty owed to Plaintiff.

9, Plaintiff's claims are barred, in whole or in part, by a lack of actual or proximate
cause.

10. Any harm allegedly suffered by Plaintiff was the result of the unforeseeable and
superseding criminal act of a third-party not acting in concert with Defendants or pursuant to any
agreement with Defendants.

11. Plaintiff has not alleged any facts tying his purported damages to Defendants’
conduct.

12. Plaintiff's claims for relief are barred in whole or in part because Defendants

acted at all times in good faith.

10

 

 
" Case ezomesoe Sg ECF No. 1 filed 03/03/20 ee" Page 21 of 72

13. Plaintiffs claims for relief are barred, in whole or in part, because Defendants’
data security practices complied with federal and state laws, rules, regulations, and/or guidelines.

14. Plaintiff’s claims for relief are barred, in whole or in part, by Plaintiff's failure to
exercise due care and diligence to avoid loss and/or minimize any damages allegedly sustained.
Therefore, Plaintiffs recovery, if any, should be barred or decreased by reason of his failure to
mitigate alleged losses.

15. Plaintiff's claims are barred, in whole or in part, by ratification, waiver, or
estoppel.

16.  Plaintiff’s claims are barred in whole or in part by the applicable statutes of
limitations.

WHEREFORE, having fully answered or otherwise responded to the allegations
contained in Plaintiff's Amended Complaint, Defendants pray that:

(1) ‘Plaintiffs Amended Complaint be dismissed in its entirety and with
prejudice, with all costs taxed against Plaintiff;

(2) Defendants be dismissed as parties to this action; and

(3) Defendants recover such other and additional relief, as the Court deems
just and appropriate.

spectfully submitted,

  

Date: December 26, 2019

 

Jo S. Bolton (P66309)

15S, Old Woodward Ave., Suite 200
Birmingham, MI 48009

(248) 988-1839

jbolton@clarkhill.com
Attorneys for Defendants

11

 
e

 

 

Case 20M SD” ECF No. 1 filed 03/03/20 oe Page 22 of 72

PROOF OF SERVICE

The undersigned certifies that on the 26th day of December 2019, she served the
foregoing document via email and first class mail on the following:

Sriakhil Gogineni (in pro per)
44058 Southampton Dr.
Canton, MI 48187
(734) 644-3694
sriakhil.gogineni@gmail.com

   
   

  

/——~—~___ Chelsea Gornbein

 

 
elD.23 Page 23 of 72

filed 03/03/20 P
@ 2019 4:57:14 PM (Page 2 of 2)
0002/0002

 

 

. Case 2:20-mc-50443-SFG;APP ECF No. 1
To: RelayFax via port COM6 From: 7344161279
12/41/23 6:07 PM FAX 7344161279 DISCON, INC.
Case No.
19-C3556-GC

.

PROOF OF SERVICE

 

The undersigned certifies that on 11" day of December 2019, they served the foregoing, MC-22

|
|
via electronic mail by mutual agreement, on the following:

Jordan S. Bolton
jbolton@clarkhill.com
248.988. 1839 (Direct)

248.302.7737 (Cell)

cc:

Chelsea J. Gornbein

cgornbein@clarkhill.com

248.988. 1820

Signature

Name Sriakhil Gogineni
sriakhil. gogineni@gmail.ean
(734) 644-3694 (mobile

; :

oy

Sig,
gee

!
| _
s

"oS ad
ar ~ Popy
se Sit
my my

oF

ao =

NRL,
. Case 2:20-mc-50443-SFG@APP ECF No. 1 filed 03/03/20 é

To: RelayFax via port COM6 From: 7344161279
12/11/2019 6:07 PM FAX 7344161279 DISCON, INC.

Sriakhil Gogineni <sriakhil. gogineni@gmail.com>
To: "Bolton, Jordan S." <jbolton@clarkhill.com>
Ce: "Gornbein, Chelsea J." <cgornbein@clarkhill.com>

corr is OK.

Agreed. Service via email to #722

 

 

> On Dee 5, 2019, at 1:19 PM, Bolton, Jordan S. <ibalta:

>

m> wrote:

elD.24 Page 24 of 72
1/2019 4:57:14 PM (Page 1 of 2)

0001/0002

Case No.
19-C3556-GC

Thu, Dec 5, 2019 at 1:26 PM

> Happy fo agree to accept service via email to me and Chelsea (copied) if you are willing to acoept via email

as well,

a

>» Jordan S Bolton
> ClarkHill. com

> 246.988, 1830 (Chrect)
> 248.302.7737 (Cell
> 248,988, 1520 (Operations Assistant - Chelsea}

 

ivieged. If you are not the intended
his message and any

> This email message and any aflachments are confidential and may be or
recipient pl eas se notify us immediately by reply email and destroy all copies of
affachments. Please da not copy, forward, ar disclose the contents to any other person. Thank you

lof1

 

12/5/19, 2:00 PM

 
« Case 2:20-mc-50443-SF, PP ECENo. 1 filed 03/03/20 elD.25_ Page 25 of 72
From: 7344161279 1/2019 5:00:28 PM (Page 1 of 1)

, ‘To: RelayFax via port COM6
0001/0001

12/11/2019 6:10 PM FAX 7344161279 DISCON, INC.

*

Case No.
19-C3556-GC

$ G <sriakhil.gogineni@gmail.com>

 

 

Proof of Service - 2019-12-11

Sriakhil Gogineni <sriakhil.gogineni@gmail.com> Wed, Dec 11, 2019 at 4:54 PM
To: "Bolton, Jordan S." <jbolton@clarkhill.com>

Ce: "Gornbein, Chelsea J." <cgornbein@clarkhill.com>

Sriakhil Gogineni
734-644-3694 (Mobile)

This email and any attachments are confidential and may be privileged. They are for the sole use of

the intended recipient. Any review, copying, disclosure or distribution of this email or any attachments, by
others, is strictly prohibited. If you are not the intended recipient, please notify the sender immediately via reply
email and permanently destroy the original and any copies of this email and any attachments. Thank you.

 

  

2 attachments sS

4 me22-FILLED.paf Sf

"110K aos
#4 Electronic Agreement + Proof of Service-2019-12-11-fax.pdf ae = a
“417K at
me Ot
se HC?

—= co

Oe
Case 2:20-mc-50443-SF PP ECFNo.1 fled 93/03/20 PagelD.26 Page 26 of 72
To: RelayFax via port COM6 From: 73441612 oe 1:02:09 PM (Page 1 of 1)
1279 DISCON, INC. (410001/0001

12/05/2019 2:12 PM FAX 734416

 

 

 

 

 

STATE OF MICHIGAN CASE NO.
35th JUDICIAL DISTRICT
JUDICIAL CIRCUIT JURY DEMAND 19-C3556-GC

COUNTY

Court address Court telephone na.
660 Plymouth Rd. Plymouth, MI 48170-6121 (734) 459-4740
Defendantis} name(s
y_ | GQUIFAX HS a eS) or SERVICES, INC. & EQUIFAX IN
Defendant's address and telephone no. or attorney name, bar

Plaintifiis) name(s)
Sriakhil Gogineni
Plaintiff's address and telephone no. or attorney name, bar no fend
no., address, and telephone no.
Jordan $. Bolton (P66309)

151 S. Old Woodward Ave., Suite 200

 

address, and telephone no.
44058 Southampton Dr
Birmingham, MI 48009

Canton, MI 48187
734-644-3694
(248) 988-1839

 

 

 

 

In the matter of

[4 Juvenile in the matter of

4. | demand a jury trial.
eo”

Signature

 

 

December 4, 2019

Date

Po
mS .
A toe
SoS
t Oo y
O SF
a OOM
= se
wee SD
te cc
=
Oo =

Form Distribution:
Original - Court

ist copy - Piaintiff/Petitioner

2nd copy - Defendant/Respondent

 

Approved, SCAO
22, Rev. 4/19

Form MC 22,
MCL 600.857(3), MCL 600.252&(1 xc},
MCR 2.508, MCR 2.509, MCR 3.911

 
 

Case 2:20-mc-50443-SFG;APP ECF No.1 filed 03/03/20 PagelD.27 Page 27
To: RelayFax via port COM6

STATE OF MICHIGAN
IN THE 35" JUDICIAL DISTRICT COURT

Sriakhil Gogineni

Plaintiff,
Case No. 19C3556 —GC
Vv.
Hon. James A. Plakas
EQUIFAX CREDIT INFORMATON
SERVICES, INC. &

EQUIFAX, INC.,

JURY TRIAL DEMANDED
Defendant.

 

 

PLAINTIFE’S AMENDED COMPLAINT
Plaintiff Snakhil Gogineni (“Plaintiff”) brings this action against EQUIFAX, INC. and

EQUIFAX INFORMATION SERVICES, INC. (“Defendants”) and respectfully alleges the

following: oS ..
NATURE OF ACTION 4
1
1. Plaintiff brings this suit to redress Defendants’ failure to adequately safeguard Cr =
om OD
confidential personal information and related data. OO
wed

2. This action arises from one of the largest data security breaches ever to occur in thé? =
United States.

3. As aresult of this breach, Plaintiff and the millions of individuals whose sensitive
personal data was made accessible now face substantial risk of further injury from identity thett,

credit and reputational harm, false tax claims, or even extortion.

PARTIES

of 72
From: 7344161279 1 2019 7:09:01 PM (Page 1 of 21)

12/04/2019 8:14 PM FAX 7344161279 DISCON, INC. (410001/0021

mips

oz
Aad

 
 

Case 2:20-mc-50443-SFG,APP ECF No.1 filed 03/03/20 @0187 Page 28 of 72

Ta: RelayFax via port COM6 From: 7344161279

2019 7:09:01 PM (Page 2 of 21)

12/94/2019 8:14 PM FAX 7344161279 DISCON, INC. j0002/0021

4. Sriakhil Gogineni is a citizen of the State of Michigan, County of Wayne.

5. Defendant Equifax Inc. is a global consumer credit reporting agency incorporated in
Georgia, with its principal place of business at 1500 Peachtree Street NW, Atlanta, Georgia.

6. Equifax, along with Experian and TransUnion, is one of the three- largest credit-reporting
firms in the U.S. Equifax organizes and analyzes data on more than 820 million consumers and
more than 91 million businesses worldwide. Equifax's databases hold employee data submitted
by more than 7,100 employers.

7. Equifax Information Services, Inc. operates as a subsidiary of Equifax Inc. and collects
and reports consumer information to financial institutions. Equifax Information Services, Inc. is
incorporated in Georgia with its principal place of business at 1500 Peachtree Street NW,
Atlanta, Georgia.

8. Defendants do business nationwide, including in this District.

9. Upon information and belief, the wrongful acts and/or decisions by Defendants leading to
this data breach occurred nationwide and in this District.

FACTUAL ALLEGATIONS

10. On September 7, 2017, Defendants publicly disclosed a massive data security breach that
affected approximately 144 million American consumers.

11. Despite warnings as early as March 2016 — when Equifax leamed that its subsidiary,
Equifax Workforce Solutions, had its website breached — that Equifax was in danger of serious
data breaches that could expose to hackers the personal and financial data millions of Americans,
Equifax and the other Defendants chose to do nothing to correct their inadequate internal
controls over the Company’s technology and data security.

12. Defendants first indicated that the attack was carried out from mid- May to July 2017.
Case 2:20-mc-50443-SFG@aAPP ECF No._1_ filed 03/03/20 PagelD.29_ Page 29 of 72
To: RelayFax via port COM6 From: Arad 182% Qu 7:09:01 PM (Page 3 of 21)
12/04/2019 8:15 PM FAX 7344161279 DISCON, INC. (0003/0021

-

13. Due to Defendants’ failure to protect against this known risk, on or about July 29, 2017,
Equifax discovered an unauthorized intrusion into its massive data files, resulting in
unauthorized access to the personal and financial data of nearly half of the American citizenry
(the “Data Breach’’).

14. Despite the breadth and severity of the Data Breach, Equifax waited approximately six
weeks until September 7, 2017, before publicly announcing and acknowledging that the Data
Breach was discovered on July 29, 2017, potentially impacting approximately 143 million U.S.
consumers. This data breach took place between May and July 2017, when cyber criminals
exploited a U.S. website application vulnerability to gain access to Equifax files.

15. Equifax has now admitted that its systems were breached in March 2017, five months
earlier than previously acknowledged.

16. Incredibly, between the time of the Data Breach and the public disclosure by Equifax,
three Equifax executives brazenly sold at least $1.8 million worth of shares, as follows:
Equifax’s Corporate Vice President and Chief Financial Officer, sold shares worth $946,374 on
August 1, 2017; President of Equifax’s United States Information Solutions (“USIS”) business,
exercised options to dispose of stock worth $584,099 on August 1, 2017; Equifax’s President of
Workforce Solutions, sold shares worth $250,458 on August 2, 2017.

17. Executives of Defendant have been found guilty of insider trading for selling stock prior
to disclosure of the Data Breach and sentenced to pay fines and serve time in federal prison.

“Ying thought of his own financial gain before the millions of people exposed in this data
breach even knew they were victims [...] He abused the trust placed in him and the senior
position he held to profit from inside information.” — U.S. Attomey Byung J. Pak.

18. Defendants admit that their U.S. website application had a security “vulnerability” that

allowed third parties to access a vast amount of individual personal identifying information.
lil

ase 2:20-mc-50443-SF PP ECF No._1. filed.03/03/20 B ID,3 Page 30 of 72
To: ReKuPax via port COM6 © From: 7344181278 @rx0r P0910} $M Ppaud 4 of 21)
12/04/2019 8:15 PM FAX 7344161279 DISCON, INC. [0004/0021

19. As aresult of Defendants’ actions, the Social Security numbers, birth dates, addresses,
driver's license numbers, and other confidential personal information (“Confidential Personal
Information”) of millions of U.S. consumers were unlawfully accessed by hackers. Hackers also
gained access to credit-card numbers for approximately 209,000 consumers, as well as dispute
records containing the Confidential Personal Information of roughly 182,000 consumers.

20. Plaintiff, nor individuals whose Confidential Personal Information was compromised by
the hacking authorized such access or disclosure by Defendants.

21. Defendants themselves have stated that Confidential Personal Information was accessed
by — and therefore presumably is in the hands of — “criminals.”

22. Defendants purport to be sophisticated companies with “industry expertise” in handling
“trusted unique data,” including the highly sensitive and Confidential Personal Information of
individual consumers like Plaintiff.

23. Despite these representations, Defendants have been sued, investigated, and fined
multiple times in recent years for fundamental flaws in their electronic systems that store and
handle Confidential Personal Information.

24. After more than a month, Equifax established a website that allows U.S. Consumers to
determine whether their data may have been compromised and enroll in free credit monitoring.

25. The website Equifax set up and directed consumers to use to check whether their
Confidential Personal Information had been compromised was itself fraught with security risks.
The site has a flawed Transport Layer Security implementation and runs on free blogging
software unsuitable for secure applications.

26. The site also asks consumers to provide their last name, as well as the last six digits of the

social security numbers, without any assurance that that the information would be secure. It fails
Case 2:20-mc-50443-SF PP ECF No.1 filed. 03/03/20 BagelD.31 Pa age of 72
To: RelayFax via port COM6 From: 7344161279 G20 7:09:01 PM (Page 5 of 21)
12/04/2019 8:15 PM FAX 7344161279 DISCON, INC. (0005/0021

to warn consumers to use a secure computer or encrypted network to transmit such sensitive
information.

27. In fact, the site appears to generate the same responses regardless of whether a consumer
enters valid or fictional information.

28. The site asks consumers to enroll in an Equifax product (TrustedID) that requires
consumers to provide additional sensitive personal information.

29. In order to use the TrustedID free credit monitoring, the site also inconspicuously
requires consumers to waive certain legal rights and submit disputes to individual arbitration.

30. Upon information and belief, the wrongful acts and/or decisions by Defendants leading to
this data breach occurred nationwide and in this District.

JURISDICTION

31. This Court has jurisdiction pursuant to MCL 600.8301, in that the matter in controversy,
exclusive of interest and costs, does not exceed the sum of $25,000 and is an action in which
Plaintiff resides in the District and where the Defendant conducts significant business.

32. This Court has personal jurisdiction over Defendants because they conduct significant
business in this District, and the unlawful conduct alleged in the Complaint occurred in, was
directed to, and/or emanated from this District.

33. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial part of
the events giving rise to claims occurred in this jurisdiction. Defendants are authorized to do
business in this District and are subject to personal jurisdiction in this District.

ACTION ALLEGATIONS
34, Plaintiff incorporates each paragraph of this Complaint as if set forth fully here, and

further alleges as follows.
Case 2:20-mc-50443-SFG@APP ECF No._1_ filed 03/03/20 @ivis?

Page 32 of 72
70 $

To: RelayFax via port COM6 From: 7344161279 42019 7:09:01 PM (Page 6 of 21)
12/04/2019 8:16 PM FAX 7344161279 DISCON, INC. (0006/0021

35. While the exact number and identities of the victims are unknown at this time, and can
only be ascertained through appropriate discovery, on information and belief.

36. Defendants’ wrongful conduct affected Plaintiff in the following way: a) Defendants
improperly and inadequately stored consumers’ Confidential Personal Information; b)
Defendants failed to safeguard consumers’ Confidential Personal Information; ¢) Defendants
failed to immediately notify consumers of the data breach and/or notify them directly as soon as
practicable after discovering the data breach; and d) Defendants failed to monitor and ensure
compliance with pertinent data security standards, statutes and regulations.

37. Questions of law and fact common to Plaintiff should be answered including, without
limitation:

(a) Whether Defendants’ owed duties to victims under federal and state law to protect
their Confidential Personal Information, provide timely notice of unauthorized access
to this information, and provide meaningful and fair redress;

(b) Whether Defendants breached these duties,

(c) Whether Defendants acted wrongfully by improperly monitoring, storing and/or
failing to properly safeguard consumers’ Confidential Personal Information;

(d) Whether Defendants knew, or reasonably should have known, about the deficiencies
in their data storage systems;

(e) Whether Defendants willfully failed to design, employ, and maintain a system
adequate to protect consumers’ personal information;

(f) Whether representations that Defendants made about the security of their systems

were false or misleading;
To: Refayeaxvia port COMS Qe. Fram’ 7344181278 09° SUIT 7. 00%0F PP age 7 of 21)
INC

12/04/2019 8:16 PM FAX 7344161279 DISCON, [4}0007/0021

(g) Whether Defendants’ failures resulted in the statutory and common law breaches
alleged herein; and
(h) Whether Defendants failed to properly and timely notify Plaintiff and victims of the
breach as soon as practical after it was discovered.
COUNTI
VIOLATION OF FAIR CREDIT REPORTING ACT (“FCRA”)

38. Plaintiff incorporates by reference the allegations in the preceding paragraphs as if fully
set forth herein.

39. Plaintiff is an individual consumer within the meaning of the FCRA, 15 U.S.C. §
1681a(c).

40. The Confidential Personal Information at issue was a “consumer report” within the
meaning of the FCRA (15 U.S.C. § 1681a(d)) because the Confidential Personal Information was
a communication of information that bears on the credit worthiness, credit standing, credit
capacity, character, general reputation, personal characteristics, or mode of living of Plaintiff that
was expected to be used or collected to serve as a factor in establishing Plaintiff’s eligibility for
credit.

41. Defendants are consumer reporting agencies within the meaning of the FCRA (15 U.S.C.
§ 1681e(a)) because they regularly engage, for monetary fees, in assembling and evaluating
consumer credit information and other consumer information for the purpose of furnishing
consumer reports to third parties, such as banks, cell phone carriers, and other lenders and

retailers.
ase 2:20-mc¢-50443-SF PP ECF No._1. filed_Q3/03/20 elD.34 Page 34 of 72
To: Reba via port COM6 @ From: 7344161278 svi 7:09:01 Su (Page 8 of 21)

12/04/2019 8:16 PM FAX 7344161279 DISCON, INC. [410008/0021

42. Under the FCRA, Defendants were required to maintain reasonable procedures that are
designed to limit the furnishing of consumer reports to six circumstances (“purposes”’) identified
at 15 U.S.C. § 1681b.

43. Defendants violated the FCRA by furnishing the personal information in various
consumer reports to the unauthorized individuals or entities that accessed the Confidential
Personal Information through the Equifax website, because furnishing consumer reports in such
circumstances is not one of the permitted “purposes” under the FCRA. In addition, Defendants
failed to maintain reasonable technological or other procedures designed to prevent such
impermissible furnishing of consumer reports.

44. In light of Defendants’ knowledge, experience, and expertise in consumer data security,
prior failures in their systems, and the vast nature of this breach, which affected such core
consumer information and went on for so long without detection and disclosure, it also 1s clear
that Defendants acted willfully or recklessly in their failure to safeguard the Confidential
Personal Information at issue here.

45. Defendants’ willful and/or reckless violations of the FCRA provided the means for third
parties to access, obtain, and misuse the Confidential Personal Information of Plaintiff without
authorization and for purposes not permitted by the FCRA.

46. Defendants’ violation of their duties under the FCRA constitutes a de facto injury to
Plaintiff. In addition, Defendants’ violation of the FCRA has directly and proximately injured
Plaintiff, including causing him to expend time and resources investigating the extent to which
his personal information has been compromised, taking reasonable steps to minimize the extent

to which the breach puts their credit, reputation, and finances at risk, and taking reasonable steps
ee

 

Case 2:20-mc-50443-SF PP ECFNo..1 _ filed 03/03/20 elD.35 pags 35 of 72
To: RelayFax via port COM6 From: 7344161279 12019 7:09:01 PM (Page 9 of 21)

12/04/2019 8:16 PM FAX 7344161279 DISCON, INC. [7] 0009/0021

(now and in the future) to redress fraud, identity theft, and similarly foreseeable consequences of
criminals obtaining the personal information.

47. Pursuant to 15 U.S.C. § 1681n(a)(1)-<3), Plaintiff is entitled to recover his costs for
Defendants’ negligent and willful non-compliance with the FCRA.

COUNT II
BREACH OF FIDUCIARY DUTY

48. Plaintiff incorporates each paragraph of this Complaint as if set forth fully here, and
further alleges as follows.

49. By virtue of their possession, custody and/or control of Plaintiff's Confidential Personal
Information, and their duty to properly monitor and safeguard it, Defendants were, and continue
to be, in a confidential, special and/or fiduciary relationship with Plaintiff. As fiduciaries,
Defendants owed, and continue to owe, Plaintiff:

(a) the commitment to deal fairly and honestly;
(b) the duties of good faith and undivided loyalty; and
(c) integrity of the strictest kind.

50. Defendants were, and continue to be, obligated to exercise the highest degree of care in
carrying out their responsibilities to Plaintiff under such confidential, special and/or fiduciary
relationships.

51. Defendants breached their fiduciary duties to Plaintiff by, inter alia, improperly storing,
monitoring and/or safeguarding Plaintiff's Confidential Personal Information.

52. To the extent that Defendants are fiduciaries who did not breach the duties outlined

above, Defendants are nonetheless liable because they had knowledge of the breaches of
Case 2:20-mc¢-30443-SF PP ECF No._1 fil 103/20 ID.36, P 36 of 72
To: RelayFax via port COME @ From: 7344185278 O12 7:09:01 PM (Page 10 of 21)
12/04/2019 8:16 PM FAX 7344161279 DISCON, INC. (4}0010/0021

fiduciary duty committed by other fiduciaries and did not make reasonable efforts under the
circumstances to remedy such fiduciary breaches.

53. To the extent that Defendants are not fiduciaries, Defendants are nonetheless liable
because they engaged in transactions with a breaching fiduciary under circumstances in which
they knew, or should have known, about such fiduciary breaches.

54. Defendants breached their fiduciary duties to Plaintiff by their wrongful actions described
above. Defendants willfully and wantonly breached their fiduciary duties to Plaintiff, or, at the
very least, committed these breaches with conscious indifference and reckless disregard of their
rights and interests.

COUNT II
NEGLIGENCE

55. Plaintiff incorporates each paragraph of this Complaint as if set forth fully here, and
further alleges as follows.

56. Defendants were, and continue to be, in confidential, special and/or fiduciary
relationships with Plaintiff by virtue of being entrusted with their Confidential Personal
Information. At the very least, therefore, Defendants assumed a duty, and had duties imposed
upon them by regulations and common law, to use reasonable care to keep Plaintiff's
Confidential Personal Information private and secure, including a duty to comply with applicable
data security standards, statutes and/or regulations.

57. Defendants also had a duty to timely inform Plaintiff of the breach and the fact that their
Confidential Personal Information had been stolen and/or compromised, and, upon learning of

the breach, a duty to take immediate action to protect Plaintiff from the foreseeable
Case 2:20-mc¢-30443-SF PP ECF No.1. filed 03/03/20 ID.37, P { of 72
To: RelayFax via port COM& @ From: 7344165298 ps3 7-60-01 Ni Page 11 of 21)
12/04/2019 8:17 PM FAX 7344161279 DISCON, INC. (0011/0021

consequences of the breach. By their acts and omissions described therein, Defendants
unlawfully breached their duty, and Plaintiff were harmed as a direct result.

58. Defendants knew, or should have known, that their computer network for processing and
storing consumers’ Confidential Personal Information had security vulnerabilities. Defendants
were negligent by continuing to accept, process and store such information in light of these
computer network vulnerabilities and the sensitivity of the Confidential Personal Information
stored within.

59. The breach, and the resulting damages suffered by Plaintiff, were the direct and
proximate result of a number of negligent actions and omissions, including but not limited to:

(a) Defendants’ improper retention and storage of Plaintiff's Confidential Personal
Information;

(b) Defendants’ failure to use reasonable care to implement and maintain appropriate
security procedures necessary to protect such information from unlawful intrusion
and access;

(c) Defendants’ delay in notifying Plaintiff about the breach for more than a month;
and

(d) Defendants’ failure to take immediate and effective action to protect Plaintiff
from potential and foreseeable damage.

60. Defendants’ wrongful actions constitute negligence.

61. When Defendants gathered and transmitted consumers’ Confidential

62. Personal Information, they came into the possession, custody and control of this sensitive
information and as such, were and continue to be in confidential, special and/or fiduciary

relationships with Plaintiff. At the very least, Defendants had a duty to monitor and safeguard
Case 2:20-mc-50443-SFG@APP ECF No.1 filed 93/03/20 MEo187 Page 38 of 72

To: RelayFax via port COM6 From: 73441612 09:01 (Page 12 of 21)
12/04/2019 8:17 PM FAX 7344161279 DISCON, INC. (20012/0021

such information to keep it private and secure, including a duty to ensure that Defendants
complied with applicable data security standards, statutes and/or regulations.

63. Defendants knew, or should have known, that their network for processing and storing
consumers’ Confidential Personal Information had security vulnerabilities. Indeed, Defendants
were aware in March 2017 of the security vulnerabilities of their data due to unlawful access by
hackers but yet failed to take all necessary steps to preclude the later hacker access. Defendants
were negligent in continuing to maintain and process such Confidential Personal Information in
light of those vulnerabilities and the sensitivity of the information.

64. The breach was a direct and/or proximate result of Defendants’ failure to use reasonable
care to ensure that they maintained appropriate security procedures reasonably designed to
protect Plaintiff’s Confidential Personal Information. Defendants’ wrongful conduct constitutes
negligence.

65. Plaintiff has not in any way contributed to the security breach or the compromise or theft
of their Confidential Personal Information from Defendants.

COUNT IV
NEGLIGENCE PER SE

66. Plaintiff incorporates each paragraph of this Complaint as if set forth fully here, and
further alleges as follows.

67. Pursuant to the Gramm-Leach-Bliley Act (the “Act’”), 15 U.S.C. § 6801, Defendants had
a duty to protect and keep consumers’ Confidential Personal Information secure, private and
confidential.

68. Defendants violated the Act by not adequately safeguarding Plaintiff’s Confidential

Personal Information, as defined under the Act, and by not adequately monitoring and ensuring
Case 2:20-mc-50443-SF PP ECF No.1 filed_03/03/20 elD.39 Page 39 of 72
To: RelayFax via port COM6 From: 7344161279 1 2019 7:09:01 (Page 13 of 21)

12/04/2019 8:17 PM FAX 7344161279 DISCON, INC. (40013/0021

that Defendants complied with data security standards, card association standards, statutes and/or
regulations designed to protect such Confidential Personal Information.

69. Defendants also failed to comply with data security standards, statutes and regulations
prohibiting the storage of unprotected Confidential Personal Information.

70. Defendants’ failure to comply with the Act, industry standards and/or regulations
constitutes negligence per se.

COUNT V
BREACH OF CONTRACT

71. Plaintiff incorporates each paragraph of this Complaint as if set forth fully here, and
further alleges as follows.

72. Plaintiff was party to actual or implied contracts with Defendants that required
Defendants to properly safeguard their Confidential Personal Information from theft,
compromise and/or unauthorized disclosure.

73. Additionally, Plaintiff was a third-party beneficiary to contracts and/or agreements by
and between Defendants and other institutions and networks. These agreements required
Defendants to properly safeguard Confidential Personal Information from theft, compromise and
unauthorized disclosure.

74. Defendants breached their agreements with Plaintiff by failing to properly safeguard
Confidential Personal Information from theft, compromise and/or unauthorized disclosure.
Defendants’ wrongful conduct constitutes breach of contract.

COUNT VI
COMMON LAW INVASION OF PRIVACY

75. Plaintiff incorporates the allegations above as if fully described herein.
 

Case 2:20-mc-50443-SF@ APP ECF No.1 filed 03/03/20 elD.40 Page 40 of 72

To: RelayFax via port COM6 From: 7344161279 1 P019 7:09:01 PM (Page 14 of 271)
12/04/2019 8:17 PM FAX 7344161279 DISCON, INC. [4)0014/0021

76. Plaintiff specifically incorporates herein this claim the allegations set forth in the
Statement of Facts above.
771. Defendants are and were not authorized to disclose, transmit, or otherwise allow access to
Plaintiff's Confidential Personal Information to unauthorized persons.
78. As aresult of Defendants’ conduct, Plaintiff and the Class Members’ Confidential
Personal Information was disclosed to or allow to be accessed by unauthorized persons.
79. Defendants’ conduct alleged herein was highly offensive and egregious and would be
offensive to a reasonable person as well as an egregious breach of the social norm.
80. Defendants’ conduct violated Plaintiff and the Class Members’ common law right of
privacy.
81. Defendants’ conduct directly resulted in substantial damages and irreparable harm to
Plaintiff and the Class Members.
82. Defendants’ conduct was intentional, reckless, and/or negligent.
83. Plaintiff and the Class Members are entitled to damages in an amount to be proven at
trial, punitive damages, injunctive relief, and attorney’s fees.
COUNT VII
VIOLATION OF MICHIGAN IDENTITY THEFT PROTECTION ACT OF 2004,
MCLS § 445.61 ET SEQ.
84. Plaintiff re-alleges and incorporates by reference all prior allegations as if fully set forth
herein.
85. Plaintiff brings this Count on behalf of herself and the Michigan Subclass.

86. tall times pertinent to the allegations in this Complaint, the Identity Theft Protection

Act of 2004, codified at MCLS § 445.61, et seq., was in full force and effect.

 
 

 

Case 2:20-mc-50443-SF PP ECF No.1 filed 03/03/20 elD.41 page 41 of 72
To: RelayFax via port COM6 From: 7344161279 1 019 7:09:01 (Page 15 of 21)
12/04/2019 8:17 PM FAX 7344161279 DISCON, INC. (0015/0021

87. The data security breach described in this Complaint is a “security breach” as defined in
MCLS § 445.63 (b).

88. Plaintiff and Members of the Michigan Subclass are “persons” as defined in MCLS §
445.63 (p).

89. The Confidential Personal Information described in this Complaint is “personal
identifying information” as defined in MCLS § 445.63 (q).

90. Inthe event of a security breach such as the breach described in this Complaint, MCLS §
445.72 mandates that Defendants “shall provide a notice” to affected owners of Confidential
Personal Information, “[uJnless the person or agency determines that the security breach has not
or is not likely to cause substantial loss or injury to, or result in identity theft with respect to”
those owners.

91. This notice must be provided “without unreasonable delay.” MCLS § 445.72 (4).

92. Defendants violated MCLS § 445.72 by failing to provide notice to Plaintiff or the
Members of the Michigan Subclass without unreasonable delay, waiting nearly six weeks to
disclose the breach publicly, and even longer to notify individuals affected.

93. As aresult of this unreasonable delay, Plaintiff has incurred damages in an amount to be
proven at trial.

COUNT VIII
DECLARATORY JUDGMENT

94. Plaintiff re-alleges and incorporates by reference all prior allegations as if fully set forth
herein.

95. As set forth above, Plaintiff has valid common law and statutory claims against Equifax.

An actual controversy has arisen in the wake of Equifax’s Data Breach regarding Equifax’s
To! Relaybaxwa pow COME" Front. 7344181278 pore
12

12/04/2019 8:18 PM FAX 734416

42 rage 42 of 72
7:09:01 (Page 16 of 21)
9 DISCON, INC. 0016/0021

current obligations to provide reasonable internet security measures to protect Confidential
Personal Information of Plaintiff.

96. Plaintiff thus seeks a declaration that to comply with its existing obligations, Equifax
must implement specific additional, prudent industry security practices, as outlined below, to
provide reasonable protection and security to the Confidential Personal Information of the
Plaintiff. Specifically, Plaintiff seeks a declaration that (a) Equifax’s existing internet security
measures do not comply with its obligations, and (b) that to comply with its obligations, Equifax
must implement and maintain reasonable intemet security measures on behalf of Plaintiff,
including, but not limited to: (1) engaging third party security internet security testers as well as
internal security personnel to conduct testing consistent with prudent industry practices,
including simulated attacks, penetration tests, and audits on Equifax’s internet security measures
on a periodic basis; (2) engaging third party interest security testers and internal personnel to run
automated security monitoring of Equifax’s websites and databases consistent with prudent
industry practices; (3) audit, test, and train its internal internet security personnel regarding any
new or modified procedures; (4) conducting regular website, internet, and online database
scanning and security checks consistent with prudent industry practices; (5) periodically
conducting internal training and education to inform internal personnel how to identify and
contain a data breach when it occurs and what to do in response to a breach consistent with
prudent industry practices; (6) receiving periodic compliance audits by a third party regarding
the security of the Equifax’s online websites and databases it uses to store the Confidential
Personal Information of its customers; (7) providing ongoing identity theft protection,

monitoring, and recovery services to Plaintiff.

 

 
Case 2:20-mc-50443-SF PP ECF No.1 filed. 03/03/20 elD.43 page 43 of 72
To: RelayFax via port COM6 From: 7344161279 1 019 7:09:01 (Page 17 of 21)
12/04/2019 8:18 PM FAX 7344161279 DISCON, INC. (0017/0021

97. The Plaintiff is entitled to a declaration of rights providing that Equifax is obligated,
pursuant to terms established by the Court, to reimburse victims for any and all future harm

caused by the data breach.

REQUESTED RELIEF

98. As adirect and/or proximate result of Defendants’ wrongful conduct, Plaintiff has
sustained, and will continue to sustain, damages in the form of: a) the unauthorized disclosure
and/or compromise of their confidential personal information; b) monetary losses and damage to

credit from fraudulent charges made on their accounts; and c) the burden and expense of credit

monitoring.
99. Plaintiff's damages were reasonably foreseeable by Defendants.

100. Plaintiff is entitled to equitable relief to prevent any additional harm including, but not

limited to, provision of credit monitoring services for a period of time to be determined by the
trier of fact.

101. Plaintiff is entitled to recover their reasonable and necessary litigation expenses and court
costs.
WHEREFORE, Plaintiff respectfully requests that this Court:

A. Enter judgment in favor of Plaintiff against Defendants under the legal theories
alleged herein;

B. Award damages and/or equitable relief in an amount to be determined by the trier
of fact;

C. Award expenses and costs of suit;

D. Award pre-judgment and post-judgment interest at the maximum rate allowed by

law; and
 

 

To: RelayFax via port COM6 From: 7344161279
12/04/2019 8:18 PM FAX 7344161: DISCON, INC.

019 7:09:01 PM (Page 18 of 21)
(0018/0021

Case viapon cous ECF No. 1 filed 03/03/20 1 87 Page 44 of 72
9

E. Such other and further relief as to this Court may deem necessary, just and proper.

 

Plaintiff respectfully demands a trial by jury on all the claims and causes of action so

triable.

Dated: December 4, 2019

 

Sriakhil Gogineni

44058 Southampton Dr

Canton, MI 48187

Phone: 734-644-3694

Email: sriakhil gogineni@email.com

 
 

      

   
 

Case 2:20-mc-50443-SF PP ECENo.1 [ed 03/03/20 PagelD.45 na e 45 of 72
To; RelayFax via port COM6 From: 7344161279 1219 7:09:0 (Page 19 of 21)
12/04/2019 8:18 PM FAX 7344161279 DISCON, INC. Se @oo19/0021
nas been examined by me anil that its contents ave (roe

sand beef,

 

Stiakhil GeGneni:

Subscribed and sworn to before. me this

 

 
 

Case 2:20-mc-50443-SFG,APP ECF No.1 filed 03/03/20 1070 Page 46 of 72

To: RelayFax via port COM6 From: 7344161279 019 7:09:01 PM (Page 20 of 21)
12/04/2019 8:18 PM FAX 7344161279 DISCON, INC. 0020/0021

PROOF OF SERVICE

The undersigned certifies that on 4° day of December 2019, they served the foregoing,

AMENDED COMPLAINT via USPS First Class mail.
Tracking # 9400 1286 9993 8879 9375 48

on the following:

Jordan §. Bolton / Clark Hill PLC
151 § Old Woodward Ave., Ste 200
Birmingham, Michigan 48009
United States

Signature

 

Name Sriakh. | G 04 ier,”

 
Case 2:20-mc-50443-SF PP ECF No.1 filed 03/03/20 PagelD.47 Page 47 of 72
To; Relayax via port COM6 From: 7344161279 1 Ore 7:09:01 (Page 21 of 21)
12/04/2019 8:19 PM FAX 7344161279 DISCON, INC. (41002170021

SKRR TARSAL A Vee AKT ARIVO RAE TAR RARS ART T ae ras

CANTON
480 N CANTON CENTER RO
CANTON, ME 48187-9998
259791-0188
{800} 275-8777
12/04/2019 06:13 PM

PRA RAARR TS ARAMeO TIL sass

  

   
 

eer pe ne oe nn ee mt ee mA a nS oes

Product tty Unit Prise
Price

Prepaid Mall $0.00
{Weight:0 Ibe. 3,80 oz.)
(Destination: BIRMINGHAM, MI 48009)
{Acceptance Date: 12/04/2019 18:19:23)
(USPS Tracking #>
$4204800594001286999288799375 48)

Re a Ne ae ey I NO sam er nr ee cre ere Were a

Total; $é. 00

A ere ee cece oe cee cee terre A A AY A

aR re Br OT a RR YER SR AR TR AE oe

tA Re ee RTE EI Yee A ne rene mt RE A A OA A ST HH ca ke at

In a hurry? Self-service kiasks offer
guick and easy check-out, Any Retall
Associate oan show you how.

Preview your Mat!
Track your Packages
Sign up for FREE ®

waw. ivformaddal Ivery. cont

All sales final on stamps and postage,
Refunds for guaranteed services only.
Thank you for your business.
HELP US SERVE YoU SETTER

TELL US ABOUT YOUR RECENT
POSTAL EXPERTENCE

Go to:
https: //postal experi ence. com/Pos

840-5481 -G172-003-00053-30024-02

or scan this cade sith
your mobile device:

 

or call 1-800-410-7420.
YOUR OPINION COUNTS

Receipt #: 840-54810172-3-53930024-2
Clark: 63
  

P Case maomesouey** ECF No. 1 filed 03/03/20 oe” Page 48 of 72

STATE OF MICHIGAN
IN THE 35" JUDICIAL DISTRICT COURT
SRIAKHIL GOGINENI,
Plaintiff, Case No. 19-C3556-GC
v. Hon. James A. Plakas

EQUIFAX CREDIT INFORMATION
SERVICES, INC.,

 

Defendant.
/
Sriakhil Gogineni (pro se) Jordan S. Bolton (P66309)
44058 Southampton Dr. Clark Hill PLC
Canton, MI 48187 151 S. Old Woodward Ave., Suite 200
(734) 644-3694 Birmingham, MI 48009
sriakhil.gogineni@gmail.com (248) 988-1839

jbolton@clarkhill.com
Attorneys for Defendant

STIPULATED ORDER GRANTING
MOTION FOR MORE DEFINITE STATEMENT

At a session of said Court, igi in the City of Canton,
State of Michigan on ~Le~(

 

Present: James A. Plakas PS27o)
Hon. James A. Plakas

 

Upon the filing of Equifax Inc.’s Motion for More Definite Statement, and the stipulation
of the parties; and the Court being adequately advised in the premises: b

IT IS ORDERED that the motion is GRANTED; [WPART :

IT IS FURTHER ORDERED that Plaintiff shall file and serve an amended complaint
inclusive of a more definite statement in accordance with MCR 2.111, MCR 2.112, and MCR

2.115, on or before December 6, 2019, including, inter alia:

(A) Details of the alleged breach of Plaintiff's data, including when and how;

95782\337327\222640883.v1
  

Case eA ECF No.1 filed errr” Page 49 of 72

(B) Details of the extent to and manner in which Plaintiff was allegedly damaged
as a result; and
(C) The specific causes of action Plaintiff asserts against Equifax.
IT IS FURTHER ORDERED that should Plaintiff fail to timely file and serve the more

definite statement ordered, Plaintiff's Complaint shall be drSmissed.

    
 

SO ORDERED.

 

oF District Court Judge

STIPULATED AND AGREED THIS 6™! DAY OF NOVEMBER, 2019:

LL 37

 

 

g ——S __
Sriakfil ogipem (pro se) rdan S. Bolton (P66309)
44058 Southampton Dr. Clark Hill PLC
Canton, MI 48187 151 S. Old Woodward Ave., Suite 200
(734) 644-3694 Birmingham, MI 48009
sriakhil.gogineni@gmail.com (248) 988-1839

jbolton@clarkhill.com
Attorneys for Defendant

95782\337327\222640883.v1
STATE O
35TH ATE OF AIG St BO

 

443. o -APP FOF Nd BIBS OSES 20 ahagelD Se Pilgje HPGBPEEEC GC

 

Court Address 660 PLYMOUTH ROAD
48170

PLYMOUTH, MI

Court Telephone
(734) 459-4740

 

 

Plaintiff {_}Personal service
GOGINENI /SRIAKHIL/ (724 CV mid
44058 SOUTHAMPTON DR

CANTON, MI 48187

 

V

 

Defendant {_}Personal service
EQUIFAX CREDIT INFO SERVICES INC/
601 ABBOT RD

EAST LANSING, MI 48823

 

 

Pltf Atty/People { }Personal service

 

 

Defendant's Atty { }Personal service
(248) 988-1839
JORDAN S. BOLTON
151 S OLD WOODWARD AVE
STE 200

BIRMINGHAM, MI 48009

P-66309 16/22/14 Ww med.

 

 

officer

 

 

 

If you require special accommodations
to use the court because of a

disability or if you require a foreign
language interpreter to help you fully

participate in court proceedings,
please contact the court immediately
to make arrangements.

Date issued: OCT. 22, 2019

 

YOU ARE DIRECTED TO APPEAR AT:

{X}The court address above,courtroom 301

{_}

 

Judge: JAMES A. PLAKAS P-52722
FOR THE FOLLOWING PURPOSE:
DAY DATE TIME

{ }Pre-trial Conf
{ }Probable Cause
{ }Prelim Exam
{ }Jury Selection
{_ }Jury Trial
{_ }NonJury Trial
{_}Sentencing

FOR MORE DEFIN STATEMENT
{x}Motion WED 11/06/19 2:00 PM

{_ }Arraignment
_}Informal Hrg
}Formal Hearing

_}

_}The above matter is adjourned from

{
{_
{
{

Clerk of the Court

IMPORTANT: READ THIS CAREFULLY

1. Bring this notice with you.

2. No case may be adjourned except by
authority of the judge for good
cause shown.

3. FAILURE OF THE DEFENDANT TO APPEAR
in a civil case may cause a default
judgment to be entered. FAILURE OF
THE PLAINTIFF TO APPEAR may result
in a dismissal of the case.

MC 06 (6/19) NOTICE TO APPEAR

4. FAILURE TO APPEAR in a criminal case
may subject you to the penalty for
contempt of court, and a bench
warrant may be issued for your
arrest.

5. If you intend to employ a lawyer, he
or she should be notified of the date
at once.

6. Fines, costs, and other financial
obligations imposed by the court must
be paid at the time of assessment,
except when the court allows
otherwise, for good cause shown.
Case e20-me-S044S SFC ECF No. 1 filed 03/03/20 pMBpos1 Page 51 of 72

STATE OF MICHIGAN
IN THE 35TH JUDICIAL DISTRICT COURT

SRIAKHIL GOGINENI,
IN PRO PER Case No.19C3556- GC
Plaintiff,
VS.

EQUIFAX CREDIT INFORMATION

 

 

SERVICE, INC.,
Defendant.
/
Sriakhil Gogineni Jordan S. Bolton (P66309)
In Pro Per Clark Hill PLC
44058 Southampton Drive. 151 S. Old Woodward Ave., Suite 200
Canton, MI 48187 Birmingham, MI 48009 a C
Plaintiff (248) 988-1839 3 S
JBolton@ClarkHill.com — Gy
Attorneys for Equifax Inc. oO Fr
mB So /
So

 

DEFENDANT’S MOTION FOR MORE DEFINITE STATEMENT, ,,
w

Equifax Inc. (“Equifax”), improperly referred to as Equifax Credit Information Services,
Inc., through its attorneys Clark Hill PLC, pursuant to MCR 4.306(C), and for its Motion for

More Definite Statement, states as follows:

1. On or about August 21, 2019, the Jn Pro Per Plaintiff Sriakhil Gogineni
filed an Affidavit and Claim (the “Complaint’”) in the small claims division of the 35th District

Court, stating in its entirety:

Equifax Credit Information Services Inc. was negligent in allowing my data to be
breached under Fair Credit Reporting Act. The company does significant business
in Michigan and is subject to jurisdiction. The breach has resulted in permanent
release of my permanent data, including my social security number. I am at risk of
identity theft at any time. I am seeking the maximum amount allowed under MI
Smal] Claims.”
   

Case oO mC S08 Sa ECF No. 1 filed 03/03/20 PQpo.52 Page 52 of 72

See Exhibit A. Equifax was served with the Complaint no earlier than August 30, 2019.

2. On or about October 3, 2019, only days before a scheduled hearing on the
Complaint, Plaintiff filed a demand for removal from the small claims division to this Court
pursuant to MCR 4.306(A). The Court signed the order of removal on October 4, 2019. Exhibit
B.

5. The Complaint alleges that Equifax “allowed [Plaintiff's] data to be breached.”
No details are provided that would identity when or how Equifax allegedly allowed this to
happen or how any such breach resulted in Plaintiff's alleged damages. Equifax does not have
that information, cannot secure it with the exercise of reasonable diligence, and is unable to
answer Plaintiff's claim without it. Exhibit C.

6. MCR 2.111(B)(2) requires a complaint to allege all facts necessary to inform a
defendant of “the nature of the claims” it is being “called to defend.”

7. The complaint utterly fails to satisfy MCR 2.111(B)(2) because it is vague and
ambiguous to an extent that it does not inform Equifax of the nature of the claims asserted.

9. MCR 2.115 provides that a defendant may file a motion for a more definite
statement before filing a responsive pleading, when a pleading is “so vague or ambiguous that it
fails to comply with the requirements of these rules...” MCR 2.115(A).

10. | The Complaint does not provide, inter alia:

(A) Details of the alleged breach comprising the damages alleged in the
Complaint, including how and when any such breach occurred, the data of Plaintiff's that was
affected, and how the breach may have caused Plaintiff's alleged damages.

(B) A description of the nature of Plaintiffs claim(s) against Equifax;

specifically, the nature of the cause(s) of action against Equifax.
Case AOS a ECF No. 1 filed 03/03/20 P@os2 Page 53 of 72

   

11. Without the above, the Complaint “is so vague or ambiguous that it fails to
comply with the requirements of [MCR 2.111 and 2.112].” MCR 2.115(A).

12. MCR 2.115(A) provides that if the Court grants Equifax’s motion and the order is
not obeyed, “the court may strike the [Complaint]... or enter an order it deems just.” MCR
2.115(A).

WHEREFORE, Equifax respectfully requests that the Court order Plaintiff to provide a
more definite statement within fourteen (14) days, and, if Plaintiff fails to do so, dismiss
Plaintiff's complaint and award Equifax its costs and any applicable attorney fees wrongfully so
incurred in defending this action. A form of proposed order is attached as Exhibit D.

Respectfully submitted,

By: 4 c S

fdan S. Bolton (P66309)

lark Hill PLC
151 S. Old Woodward Ave., Suite 200
Birmingham, MI 48009
(248) 988-1839
JBolton@ClarkHill.com
Attorneys for Equifax Inc.
Case e20-me-S088S- SCP ECF No. 1 filed 03/03/20 PQs Page 54 of 72

 

STATE OF MICHIGAN
IN THE 35TH DISTRICT COURT
SRIAKHIL GOGINENI,
IN PRO PER
Case No.19C3556 - GC
Plaintiff,

VS.

EQUIFAX CREDIT INFORMATION

 

SERVICE, INC.,

Defendant.

/

Sriakhil Gogineni Jordan S. Bolton (P66309)
In Pro Per Clark Hill PLC
44058 Southampton Drive. 151 S. Old Woodward Ave., Suite 200
Canton, MI 48187 Birmingham, MI 48009
Plaintiff (248) 988-1839

JBolton@ClarkHill.com
Attorneys for Equifax Inc.

 

BRIEF IN SUPPORT OF DEFENDANT’S
MOTION FOR MORE DEFINITE STATEMENT

In support of Equifax Inc.’s (“Equifax”), improperly referred to as Equifax Credit
Information Services, Inc., Motion for More Definite Statement, Equifax relies upon the facts,
law and argument contained in the Motion, including without limitation, MCR 2.111, 2.112,

2.115, and 4.306.
Case 220-me-S084S-S Caer ECF No. 1 filed 03/03/20 P@o55 Page 55 of 72

 

 

WHEREFORE, Equifax respectfully requests that the Court order Plaintiff to provide a
more definite statement within fourteen (14) days, and, if Plaintiff fails to do so, dismiss
Plaintiff's complaint and award Equifax its costs and any applicable attorney fees wrongfully so

incurred in defending this action.

Respectfully submitted,

CLARK HILL PLC

So oT
an S. Bolton (P66309)
1S. Old Woodward Ave.
Birmingham, Michigan 48009
(248) 988-1839
JBolton@ClarkHill.com
Attorneys for Equifax Inc.

By:

 
 

Case e2oeme-s08ge Se” ECF No. 1 filed 03/03/20 PB 0.56 Page 56 of 72

PROOF OF SERVICE

The undersigned certifies that on the 18th day of October 2019, she served the foregoing
Motion for More Definite Statement via first class mail on the following:

Sriakhil Gogineni
44058 Southampton Drive.
Canton, MI 48187

Mubirn Lu bent

Chelsea Gornbein

 
Case e20-me-S04S Se ECF No. 1 filed 03/03/20 Bios’ Page 57 of 72

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Original - Court (with instructions) 2nd copy - Plaintiff (with instructions)
Approved, SCAO 1st copy - Defendant (with instructions) 3rd copy - Return (with proof of servide)
STATE OF MICHIGAN CASE NO.
-35th. JUDICIAL DISTRICT]. AFFIBAVIT AND CLAIM
Small Claims [qj C3 46,50
Court address Court telephone no,
_ 660 Plymouth Rd., Plymouth, MI 48170 (734)459-4740
See additional notice and instructions on the back of plaintiff and defendant copies.
saa: . : NOTICE OF HEARING
‘. sant Goninse. For Court Use Only
44088 Southampton Dr__ The plaintiff and the defendant must be in court on
Canton, MI 48187 (734) 644-3694 [ley /d el 9
City, state, zip Telephone no. Day Date
9. EQUIFAX CREDIT INFORMATION SERVICES, INC at_O- at--ZP-1H court address above.
Defendant / Time
601 ABBOT ROAD C
Address Location
East Lansing, MI 48823 Fee paid: $
City, state, zip Telephone no. Process server's name

 

 

 

i] 3. Acivil action between these-parties-er other parties arising out of the transaction or occurrence alleged in this complaint

 

has been previously filed in  (Cithiscourt  W)__can sie NeRTHERN- DISTRICT OF GEORGI ATLANTA BIVIgion-——— Court.
\t was given case number ___1:17-md-2800-TWT and assigned to Judge THOMAS W. THRASH, JR
The action ¥] remains (Jis no longer pending. mo

Gra
—

ws

4. | have knowledge or belief about all the facts stated in this affidavit and | am so
[xX] the plaintiff or his/her guardian, conservator, or next friend. (Ja partner. [Ja full-time employee of the plaintiff.

I
5. The plaintiffis . Jan individual. Cla partnership. Cla corporation. Ca sole proprietor. C=

a
6. The defendant is Clan individual. (la partnership. [Ja corporation. Cla sole proprietor. Ue

 

7:-The date(s) the claim arose is/are 2017 ~ Present_. —
Attach separate sheets if necessary oe
8. Amount of money claimed is $ 5 000.00 : .__ . (Note: Plaintiffs costs are determined by the court and awarded as appropriate.

 

They are not part of the amount claimed.)

9. The reasons for the claim are: Equifax Credit Information Services, Inc, was negligent in allowing my data to be breached
under Fair Credit Reporting Act. The company does signih icant business in | Michigan and is ee to jurisdiction. The

 
   

theft at any time. | am seeking the maximum amount allowed under MI Small Claims. hk ML yas TL

10. The plaintiff understands and accepts that the claim is limited to $6,000 by law and that the plaintiff gives up the rights to
(a) recover more than this limit, (b) an attorney, (c) a jury trial, and (d) appeal the judge’s decision.

41. | believe the defendant is Lis not mentally competent. | believe the defendant Mis Clisnot 18 years or older.

12. LJ | do not know whether the defendant i is in the military service. The defendant is not in the military service.

[The defendant i is in the military service. od - LI —_—.
Signature , eC

Subscribed and sworn to before me on 5 x4-/M bety County, Michigan.

My commission expires: ______.___ Signature: = _
, 7 Date” - * Deputy clérk/Natasy-publie

Notary public, State of Michigan, County of-

 

 

 

  

The defendant(s) must be served by = if SEA
Expiration date

 

pc 84 6/19) AFFIDAVIT AND CLAIM, Smail Claims " * "MeL 600.8401 ef seq., MCR 4.302, MCR 4.303, 50 USC 3931
Case e20-me-S044S-SFC aye ECF No. 1 filed 03/03/20 PB iv58 Page 58 of 72

WHAT TODO IF YOU ARBBEING SUED IN SMALL ClAIMS COURT

_ The attached sheet tithed “Ajtdavit and Clatn” that you have just received means
you (the defendant) are being sued in the Small Claims Division ofDistrict Court. The
Court is being asked to settle a matter which someone (the plaimiff) says is yout
obligation and responsibility, mo,

If you feel the claim is justified and there is no need to gotottidl, contact the

. plaintiff immediately and make arrangements to pay the money you owe. He/she will

then contact the court and have the case dismissed. Once this is done, tt will not be,
necessary for you to appear. Rementber, however, once the plaintiffhes started a court
action, he/she is entitled to any court costs that he/she had to pay up to the time of
seiflement.

Tfyou should disagree with the claim and feel it is not your obligations, come to
court prepated to dispute the plaintiff's claim. For instance, ifit’s a bill and you can
ptove you paid it, bring proofto cont. Ifthe material or serviceyou atebeing.asked to

pay for wasn’t received or was unsatisfactory, be prepared to proved, YOU MUST
BRING ALL YOUR WITNESSES AND PROOFS WITH YOU ON THE DAY OF

TRIAL. No postponement of adjournment will be granted to permit you to bring these at
a later date, Remember, it’s your wort-against the plaintif’s. Iisn'tthe judge’s fautt if
he has to rule against you because you weren’t prepared to prove your case,

: Ifyou decide to go to trial, the date you are to appear is shown on the affidavit
under “Notice of Hearing”. Plan to attive at the cotrthouse a few mimtes early. This

. Will give you time to check in with the court receptionist and locate the courtroom where

yout trial will be held. . eo

By having the case tried in the Small Claims Division, both parties give up the

 

ollowing rights: OI NEY ~ YO MEAS POPPOSCTE YOUNCY; 2) the Fight te
appeal to a higher court ~ the District Court jadge’s decision isfiral; and 3) the right to
a fury trial, , -

~ “TEyou feel the case is complicated and you need legal assistance, you may want to
hite an attomey to tepresetit you. CONTACT ONE IMMEDIATELY, He/she will then
file the necessary paperwork to have the case changed from Small Claims to the regular
civil division of the court. ,
Ifyou fail to on ear at the hearing, ot appear late, the cout may enter a default
judement against you and you willhave to pay. Lf the platntti ils to appear, the court
will dismiss the case.
Case e20-me-S044S-SF CaP

2019-08-20 “,-

 

ECF No. 1 filed 03/03/20 PB iv59 Page 59 of 72

 

 

 

 

 

 

Original - Court 3rd) copy - Friend of the court
1st copy - Applicant ; (when applicable)
; * nd copy - Other party JIS| CODE: OSF
STATE OF MICHIGAN CASE NO.
35th JUDICIAL DISTRICT
JUDICIAL CIRCUIT FEE WAIVER REQUEST Ge. 34666 SCE
COUNTY PROBATE
Court address Court telephone no,
734-459-4740
Plaintiff's/Petitioner’ Y ’
Sa aKhit Goginen ; name y Defendant's/Respondent's name

 

 

Plaintiff's/Petitioner’s attorney, and bar no.

 

 

Defendant’s/Respondent's attorney and bar no.

 

(Probate In the matter of

 

 

 

 

Instructions: Complete the form and file it with the clerk. After you receive a deci
must serve your request and the decision on the other party.

| request a waiver of my filing fees for the following reason: (Check 1, 2, or 3)

C] 4. | receive the following type(s) of public assistance because of indigence:
C] Food Assistance Program through the State of Michigan (also known as
Medicaid (including Healthy Michigan, CHIP, and ESO)

C1 Family Independence Program through the State of Michigan (also know
[3 Women, Infants, and Children benefits (WIC)

C) Supplemental Security Income through the federal government (SSI)
(_] Other means-tested public assistance:

sion on your request, you

FAP or SNAP)

n as FIP or TANF)

 

My public assistance case number(s) (if any) is 1194035979
Write “none” if no case number. De

not write your SSN.

 

 

 

of indigence. The name of the legal services program or law school clinic is

A 2. |am represented by a legal services program or | receive assistance from a " school clinic because

Michigan Legal Help Self-Help Center Network of Wayne County, University of Michigan, Law Library

[9 3. Lam unable to pay the fees and I did not check item 1 or 2.
My gross household income is $ every

The number of people in my household is

My source of income is

_ List assets and their worth, such as bank accounts. If you need more space, attach a separatd

Week/Two weeks/Month/Year

pm)

ot
Hg

+ fh
(4 +

sheet, ~<
'Y~
_

o

List obligations and how much You pay, such as rent or other debts. If you need more space, attach a separate sheet.

| declare under the penaities of perjury that this request has been examined by|me and that its contents

are true to the best of my information, knowledge, and belief.

Date - sara - al
efor CLERK USE ONLY: Payment of filing fe Po
atte

Date

Signature of court clerk

 

mc 20 (2/19) FEE WAIVER REQUEST

 

n>:

" —-

MCR 2,002
 

Fogo eg ELAN (ERE fo Gh feed EL fe tag L gt egeegty

6102 @2 SNVESLOSE0000 ©

508900 $ oudh dz |

BV diZ
gb

ee Lae
oo fT Tom

S3MOB ASNUd KFOVLSOd SN

 

Case e20-me-S044s-SFC@mee ECF No. 1 filed 03/03/20 PB v.60 Page 60 of 72

le

[

!

t

‘HOOO BUhb TOOO Oho EToOe

 

3
Ny
o

~
DN

Ke

7
=\7
Ne~SI
¥ lx
Vine
Ns
. WAI Z,
NS, SS =
ee
Deal

OLL8b IW ‘y;NoWA[d
Pu YINOWA}d 099
IND
UISe

MI

MELE LEEE

 

nog USI

 
 

 

 

Case 2:20-mc 98a Say ECF No. 1. filed 03/03/20 PQHo01 Page 61 of 72
To: RelayFax via port COM6

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

From: 7344161279 10/3/2019 11:14:07 AM (Page 1 of 1) |
10/03/2019 11:23AM FAX 7344161279 DISCON, INC. . {g0001/0001
1 Original - Court
MichiganLegaiHelp.org has tovis that can : Ist copy - Plaintiff
Approved, SCAO help you with small claims cases. | 2nd copy - Defendant
STATE OF MICHIGAN ! CASE NO.
35th JUDICIAL DISTRICT} DEMANDAND ORDER FORREMOVAL | 19C3556 $
Smail Claims
-GC
Court address Court telepfigne por
660 Plymouth Rd., Plymouth, MI 48170 : 734-459-4740
Plaintif?s name, address, and telephone no. .
Sriakhil Gogineni
44058 Southampton Dr
Canton, MI 48187 = wf
134-644-3604 we
@ =
2 2
v {J Personal service 1 an
Defendant's name, address, and telephone no, w 2h
Equifax Credit Information Services, Inc i 2 HO
601 Abbot Road =o
. ~w oc
East Lansing, MI 48823 -
e .
‘ |
("]Personal service
This demand is made by (4plaintit, (plaintiffs attorney. (defendant. | (Jdefendant's attomey.
| demand that this case be removed from the small claims division to the general civil division of the court
Octtober 3, 2019
Date Signature of partys¥manding removal
Attomey's name, address, and telephone no. (party demanding removal) Sriakhil Gogineni i
Name (type or print) :
44058 Southampton Dr ;
Address :
Canton, MI, 48187 : 734-644-3694
City, state, zip : Telephone no.

  

}
ITS ORDERED: This case is removed to the general civil division of the court for further proceedings. The defendant has
14 days from the date of this order to file a written ansy a serve it on the other party or take other lawful action
i 4ctign within the time allowed, judgment may be entered

(P8722)

Bar no.

   
  

  

 

dema. vel 1

eh. itt We
pees (649) DEMAND AND ORDER FOR REMOVAL, Smail Claims

yal

MCL 600.8401 et saq., MCR 4.306
. Case e200 Se ECF No. 1 filed 03/03/20 Beiocz Page 62 of 72

AFFIDAVIT OF CHRISTIE CARDON CE

 

 

STATE OF TEXAS )
)
COUNTY OF HARRIS )

1. I ama duly-licensed attorney in the State of Texas and work for King & Spalding LLP,
counsel for Equifax Inc. (“Equifax”), the Defendant in the above-captioned action.

Nw

I make this affidavit in support of Equifax’s Motion for More Definite Statement.

I have read the Motion and investigated the matter with my client and otherwise.

—& WwW

The factual assertions contained in the Motion are true to the best of my knowledge,
information, and belief, after adequate inquiry.

5. Equifax does not have the information sought in the Motion, cannot secure it with the
exercise of reasonable diligence, and is unable to answer the Complaint without it.

 

Further Affiant sayeth not.
Christie Cardon

Subscribed and sworn to before me this 18th day of October, 2019.

CLL PES LS SSS OAS SS SS Se
ANITA ALVAREZ

GEAR
: 3341039 8
NOTARY PUBLIC, STATE OF TEXAS
MY COMMISSION EXPIRES S

JUNE 29, 2022 :
VALSLSLSSLLLLLLLAS IS LASS La

at tA APP Pek

 

\
.
.
.
\
\
\
 

Case e20-me-SOAAS SFC ECF No. 1 filed 03/03/20 Bivcs Page 63 of 72

STATE OF MICHIGAN
IN THE 35TH DISTRICT COURT

SRIAKHIL GOGINENI, Case No.19C3556-GC
IN PRO PER

Plaintiff,

VS.

EQUIFAX CREDIT INFORMATION

 

SERVICE, INC.,
Defendant.
/

Sriakhil Gogineni Jordan S. Bolton (P66309)
In Pro Per Clark Hill PLC
44058 Southampton Drive. 151 S. Old Woodward Ave., Suite 200
Canton, MI 48187 Birmingham, Michigan 48009
Plaintiff 248.988.1839

JBolton@ClarkHill.com

Attorneys for Equifax Inc.

ORDER GRANTING EQUIFAX INC.’S
MOTION FOR MORE DEFINITE STATEMENT

At a session of said Court, held in the City of ,
County of , State of Michigan
on

 

 

District Court Judge
Upon the filing of Defendant’s Motion for More Definite Statement, the Court having
been apprised of the relevant facts and law:

IT IS ORDERED that the motion is GRANTED;
Case 2:20-mo-50443-SF CP ECF No. 1 filed 03/03/20 MB 0.60 Page 64 of 72

IT IS FURTHER ORDERED that Plaintiff shall file and serve a more definite statement
in accordance with MCR 2.111, MCR 2.112, and MCR 2.115, within 14 days from the date of
this order, including, among other things:

(A) Details of the alleged breach of Plaintiff's data, including when and how;
(B) Details of the extent to and manner in which Plaintiff was allegedly damaged
as a result; and
(C) The specific causes of action Plaintiff asserts against Equifax.
IT IS FURTHER ORDERED that should Plaintiff fail to timely file and serve the more

definite statement ordered, Plaintiff's Complaint shall be dismissed.

 

SO ORDERED.
District Court Judge
Case 2:20-me-S0443- APP ECF No. 1 filed O/0s/20 peeps

   

Page 65 of 72

 

 

or prs STRICT. COURT.
869 PLYMOUTH. ROAD.

- PLYMOUTH, MICHIGAN “a8
(734) b59- THO
POF os
1215200 08 CI

 

  
   

 

 

- 49C3556GC
40/18/19
CASH TRANSCIN

  

ae 3 ms - i. a . * G2 TTF nus :

6.172808". E-mail: ofiérs@metéonisthe.

 
  
 
 
  
 

MN

AC 777367

 

S GOGINENI/$ SPEAK) CANT PAID —
“A MOTION FEE. 20.00

  

TOTALS3 00) 20.00

on

C)

 

  
 
  

CHECK 203028".

es

ae

 

 

 
Case 2:20-mc-50443-SF

 

 

: -APP ECF No.1 filed 03/03/20 P
To: RelayFax via port COM6 From: 7344161279
10/03/2019 11:23AM FAX 7344161279

elD.66 Page 66 of 72

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

1@ 2019 11:14:07 AM (Page 1 of 1)
DISCON, INC. (0001/0001
Original - Court
MichiganLegalHelp.org has tools that can 1st copy - Plaintiff
Approved, SCAQ help you with small claims cases. 2nd copy - Defendant
STATE OF MICHIGAN CASE NO.
35th JUDICIAL DISTRICT} DEMAND AND ORDER FOR REMOVAL 19C3556 Ss
Small Claims
-GC
Court address Court telepXgne pat
660 Plymouth Rd., Plymouth, MI 48170 734-459-4740
Plaintiff's name, address, and telephone no.
Sriakhil Gogineni \W ;
44058 Southampton Dr \ | i
Canton, MI 48187 ie = oS
734.644.3694 wi
2 =
a
v [_i Personal service 7 we
Ww wi
Defendant's name, address, and telephone no. 0 orm
Equifax Credit Information Services, Inc. Nu A = re ae)
601 Abbot Road iO = 2
East Lansing, MI 48823 oe om
rf
*; -
[|Personal service
This demand is made by plaintiff.  lplaintiffs attorney. [tdefendant. (| defendant's attorney.
DEMAND
| demand that this case be removed from the smail claims division to the general pivil division of the court.
Octtober 3, 2019
Date Signature of part Mmanding removal
Attomey’s name, address, and telephone no. (party demanding removal) Sriakhil Gogineni
Name (type or print}
44058 Southampton Dr
Address
Canton, MI, 48187 734-644-3694
City, state, zip Telephone no.

14 days from the date of this order to file a written ans
with the court. if the defendant does not answer or take

(F222)

Bar no.

 

 

 

 

pcs6s (64%) DEMAND AND ORDER FOR REMOVAL, Smail Claims

 

MCL 600.8401 ef seg., MCR 4.306
  

e aeomeseee eg ECF No. 1 filed 03/03/20 oe Page 67 of 72

 

 

 

 

 

 

 

 

Original - Court 3rd copy - Friend of the court
1st copy - Applicant (when applicable)
2nd copy - Other party JIS CODE: OSF
STATE OF MICHIGAN CASE NO.
35th JUDICIAL DISTRICT ; a
COUNTY PROBATE
Court address Court telephone no.
734-459-4740

[Plamtiff's/Petitioner's name Defendant’s/Respondent’s name

Sriakhil Gogineni Vv

Plaintiff's/Petitioner’s attorney, and bar no. Defendant’s/Respondent's attorney and bar no.

 

 

 

[]Probate In the matter of

 

 

 

 

Instructions: Complete the form and file it with the clerk. After you receive a decision on your request, you
must serve your request and the decision on the other party.

| request a waiver of my filing fees for the following reason: (Check 1, 2, or 3)
\_| 1. | receive the following type(s) of public assistance because of indigence:
] Food Assistance Program through the State of Michigan (also known as FAP or SNAP)
| Medicaid (including Healthy Michigan, CHIP, and ESO)
[_] Family Independence Program through the State of Michigan (also known as FIP or TANF)
(-} Women, Infants, and Children benefits (WIC)
( Supplemental Security Income through the federal government (SSI)
|] Other means-tested public assistance:

 

1194035979

My public assistance case number(s) (if any) is
Write “none” if no case number. Do not write your SSN.

 

2. lam represented by a legal services program or | receive assistance from a law school clinic because
of indigence. The name of the legal services program or law school clinic is

 

Michigan Legal Help Self-Help Center Network of Wayne County, University of Michigan. Law Library

LJ 3. 1am unable to pay the fees and | did not check item 1 or 2.
My gross household income is $ __________ every
The number of people in my household is _ Week/Two weeks/Month/Year  .. .
My source of income is
List assets and their worth, such as bank accounts. If you need more space, attach a separate sheet. © -.

 

 

ys
oo
List obligations and how much you pay, such as rent or other debts. if you need more space, attach a separate sheet.

| declare under the penalties of perjury that this request has been examined by me and that its contents
are true to the best of my information, knowledge, and belief.

 

 

 

2019-08-20 ;
Date Signature cal
“FOR CLERK USE ONLY: Payment of filmmg feeb is i 21,
525/-19 CA Mey
Date Signature of court clerk ° Oe

mc 20 (2/19) FEE WAIVER REQUEST MCR 2.002

 
  

 

ase BEM Se” ECF No. 1 filed 03/03/20 oe Page 68 of 72

Fee Waiver Request (2/19) Case No.

ORDER
IT IS ORDERED:

Lj 1. Payment of filing fees is waived because:
(J a. Your gross household income is under 125% of the federal poverty guidelines.
.] b. Your gross household income is above 125% of the federal poverty guidelines, but payment of
the fees would constitute a financial hardship for you.
LI c. Other:

if you become able to pay the fees before this case is resolved, you must notify the court.

(_] 2. The fee waiver request is denied because:
C] a. Your gross household income is above 125% of the federal poverty guidelines and payment of
the fees would not constitute a financial hardship for you.

C] b. Other:

 

Date Judge

 
 

 

Case 2:20-mc-50443-SF@APP ECF No.1 filed 03/03/20 gelD. 69 Page 69 of 72
Original - Court (with instructions) 2nd copy - Plaintiff (with instructions)
Approved, SCAO 1st copy - Defendant (with instructions) 3rd copy - Return (with proof of service)

 

 

 

 

STATE OF MICHIGAN CASE NO.
35th JUDICIAL DISTRICT AFFIDAVIT AND CLAIM
Small Claims i 1Q C35 SL SC
Court address Court telephone no.
660 Plymouth Rd., Plymouth, MI 48170 (734)459-4740

See additional notice and instructions on the back of plaintiff and defendant copies.

 

NOTICE OF HEARING

 

4. Sriakhil Gogineni

 

 

 

Plaintiff For Court Use Only
44058 Southampton Dr The plaintiff and the defendant must be in court on
eS:
\ :
Canton, MI. 48187 (734) 644-3604 vt KO [0 ~*J- 9
City, state, zip Telephone no. Date

 

2. EQUIFAX CREDIT INFORMATION SERVICES, INC OD P at 4 the court address above.
Defendant me

601 ABBOT ROAD

 

 

 

Address ~ " ocation
East Lansing, MI 48823 Fee paid: $
City, state, zip Telephone no. Process server’s name

 

 

 

\V 3. Acivil action between these-parties or other parties arising out of the transaction. or occurrence alleged in this complaint

 

 

has been previously filed in this court Vi con HE NORTHERN DISTRICT OF GEORGIA ATLANTA BIYIgIoN ———-_ Court.
It was given case number 1 '17-md-2800-TWT and assigned to Judge THOMAS W., THRASH, JR.
The action wv remains |... iS no longer pending.

Pad
ee

oo

. [have knowledge or belief about all the facts stated in this affidavit and | am
(x] the plaintiff or his/her guardian, conservator, or next friend. (la partner. (_}a full-time employee of the plaintiff.

5. The plaintiffis  [Xlan individual. (la partnership. [a corporation. [1a sole proprietor. (I -

 

6. The defendant is | an individual. |. apartnership. |x acorporation. ‘1a sole proprietor.
i)
7. The date(s) the claim arose is/are 2017 - Present =
Attach separate sheets if necessary CD
8. Amount of money claimed is $ 6,000.00 . (Note: Plaintiff's costs are determined by the court and awarded as appropriate.

 

They are not part of the amount claimed.)
9. Thereasons forthe claim are: Equifax Credit Information Services, Inc. was negligent in allowing my data to be breached

under Fair Credit Reporting Act. The company does significant business in Michigan and is subject to jurisdiction. The
preach has resulted in permanent release of my permanent data, inctuding my social security number. Tam at risk oF identity
theft at any time. | am seeking the maximum amount allowed under MI Small Claims. KML Y US.F 2

10. The plaintiff understands and accepts that the claim is limited to $6,000 by law and that the plaintiff gives up the rights to
(a) recover more than this limit, (b) an attorney, (c) a jury trial, and (d) appeal the judge’s decision.

 

 

11. | believe the defendant Mis [Jisnot mentally competent. | believe the defendant Mis [{Jisnot 18 years or older.

12.1 :_| | do not know whether the defendant is in the military service. v' The defendant is not in the military service.
_| The defendant is in the military service. —-

  
 

 

 
  

Signature

oS - OQ
Subscribed and sworn to before me on o-f~ / / - 4) at

ZZ) County, Michigan.
oN

My commission expires: signature: Wf?
Date Deputy clerk/Metery-prete

Notary public, State of Michigan, County of

Hf-t74

Expiration date

 

 

The defendant(s) must be served by

pc 84 (6/19) AFFIDAVIT AND CLAIM, Small Claims MCL 600.8401 ef seg., MCR 4.302, MCR 4.303, 50 USC 3931
 

Case eee ECF No. 1 filed 03/03/20 FFIDAVI : PAI
Smail Claims

[SaseNo, Hr 3EELSCL

TO PROCESS SERVER: You are to serve this affidavit and claim no later than 7 days before the hearing date. You must make |
and file your return with the court clerk. If you are unable to complete service, you must return this original and all copies to the |

 

 

 

 

 

court clerk.
| CERTIFICATE | AFFIDAVIT OF SERVICE / NONSERVICE |
[_] OFFICER CERTIFICATE OR |_| AFFIDAVIT OF PROCESS SERVER
| certify that | am a sheriff, deputy sheriff, bailiff, or Being first duly sworn, | state that | am a legally competent
appointed court officer (MCR 2.104[A][2]), and adult who is not a party or an officer of a corporate party,
that: — (notarization not required) and that: —(notarization required)

 

 

_. | served personally a copy of the affidavit and claim,
|_| | served by registered or certified mail (copy of return receipt attached) a copy of the affidavit and claim.

~ ; _ on the defendant(s):

Attachment

 

Defendant name Complete address of service Day, date, time

 

Defendant name Complete address of service Day, date, time

 

Defendant name Complete address of service Day, date, time

 

 

 

 

 

("] | have personally attempted to serve the affidavit and claim, together with any attachments on the following defendant(s) and
have been unable to complete service.

 

Defendant name Complete address of service Day, date, time

 

Defendant name Complete address of service Day, date, time

 

Defendant name Complete address of service Day, date, time

 

 

 

 

 

| declare that the statements above are true to the best of my information, knowledge, and belief.

 

 

   

 

  

 

 

 

 

 

 

  

 

  
   

 

 

 

 

 

 

 

 

 

 

   

 

  

 

Service fee Miles traveled Fee Signature 7013 1090 o001 4445 Ooo4
$ ;
s De de tee a
Incorrect address fee |Miles traveled Fee TOTAL FEE Pe GOS FT gs S28 Sy 2 9 oc
Fe 8 oe 8) Gl UBS EB Ps mw
$ ls $ Py Si ks @ $8 §&§ og —:
ea NB 2 s §5 §3 9 EES
> ene S pe mB 3 Sisio0
_ * #2225 2@ 3 | Abe
Subscribed and sworn to before me on 2 8 g¢s3 7 8 a
Date 3 o Fy ons)
a wn is is oO
_ So BB Pm Je 5
My commission expires: Signature: 5 i
Date fa poe
: : : . ad file>)
Notary public, State of Michigan, County of 2 ry I 3
zig -
Oo
3
[ACKNOWLEDGMENT OF HW Ee
cs]
© Py ae)
| acknowledge that | have received service of the affidavit and claim, togg : 3 m
[8 3
on $ x3 + 3
Day, date, time s ae : 8 B
a = Ea
on behalf of _ 64a
Signature 8 =
fe]
]
7

 

 

 

 

 

 

MCR 2.105

 
 

Case 2:20-mc-50443-SFC-APP ECF No.1 filed 03/03/20 PagelD.71 Page 71 of 72

5TH DISTRICT COURT
660 Plymouth Road
Plymouth, MI 48170-1891
(734) 459-4740

BERR
Cert of the Court
US District oe
SLY Theodore, Lemmy US Cour twase
23) W. Leavers BUD
Detro

 

 

 
 

 
